                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND
                                            (Greenbelt Division)

                                              )
MUHAMMAD SHAHIDULLAH, et al.,                 )
                                              )
                   Plaintiffs,                )            Case No. 8:20-cv-03602-PWG
                                              )
       v.                                     )    REPLY AFFIRMATION OF EUGENE
                                              )               LICKER
ABHA SHANKAR, et al.,                         )
                                              )
                   Defendants.                )
                                              )
*      *       *       *         *   *        *        *       *      *       *      *      *


       I, Eugene Licker, an attorney duly admitted pro hac vice to practice law before this Court and

admitted to practice before the Courts of the State of New York, hereby affirms under penalty of perjury

as follows

       1.      I am of counsel to Ballard Spahr LLP, counsel for Defendants in the above action, and submit

this reply affirmation on personal knowledge, except where otherwise noted, in further support of Defendant’s

motion to dismiss the Complaint herein pursuant to FRCP Rules 12(b)(1) and 12(b)(6).

       2.      Attached hereto as Exhibit A is a true copy of the IRS Form 990 for Dawah USA

Inc. for 2017, previously submitted by Plaintiffs on this motion. The pertinent information has been

highlighted.

       3.      Attached hereto as Exhibit B is an excerpt (the full document is 101 pages long) of the

instructions for IRS Form 990 for 2017, including the instructions for item J, “Website.”

       Dated: May 28, 2021
              New York, NY

                                             /s/ Eugene Licker__________
                                             Eugene Licker
EXHIBIT A
    efile GRAPHIC print - DO NOT PROCESS                               As Filed Data - 1                                                                         DLN: 934933191216781
                                                                                                                                                                         OMB No 1545-0047
                                  Return of Organization Exempt
                                                            45-1 From
                                                                  Filed Income
                                                                        05/14/21 Tax
Forrn990                   Case 8:20-cv-03602-PWG  Document                       Page 2 of 23
                                   Under section 501(c),527,or 4947(a)(1) of the Internal Revenue Code (except private
                                   foundations)
                                           10. Do not enter social security numbers on this form as it may be made public
                                                                                                                                                                             2017
Department of the Trea,un                                                                                                                                                   Open to Public
                                           10. Information about Form 990 and its instructions is at www IRS qov/form990
Internal Re‘enue Serx ice                                                                                                                                                     Inspection

A   For the 2017 calendar year,or tax year beginning 01-01-2017 , and ending 12-31-2017
B Check if applicable      C Name of organization                                                                                                     D Employer identification number
                             DAWAH US A INC
 0 Address change
                                                                                                                                                        XX-XXXXXXX
 0 Name change
g Initial return             Doing business as
                             INTERFAITH CERTER OF USA
 0 Final return/terminated
                                                                                                                                                      E Telephone number
 0 Amended return            Number and street (or P 0 box if mail is not delivered to street address) Room/suite
 0 Application pending       16410 84TH AVENUE Room 5C

                               City or town, state or province, country, and ZIP or foreign postal code
                               JAMAICA, NY 11432
                                                                                                                                                      G Gross receipts $ 80,423
                             F Name and address of principal officer                                                                   H(a) Is this a group return for
                             MUHAMMAD SHAHIDULLAH
                             164-10 84TH AVEAPT-5C                                                                                          subordinates?                   111Yes El No


I Tax-exempt status
                             JAMAICA,NY 11432
                              EI
                                                                                                                                       H(b) Are all subordinates
                                                                                                                                            included?                       ❑ Yes            No
                                   501(c)(3)     LI   501(c) (   )   (insert no )   111 4947(a)(1) or                  111 527              If "No," attach a list (see instructions)
J         Website:10.                                                                                                                  H(c) Group exemption number 10.


K Form of organization 111 Corporation 111 Trust 111 Association 111 Other ►                                                          L Year of formation 2017    M State of legal domicile NY


        Part I       Summary
              1 Briefly describe the organization's mission or most significant activities
                CREATE AWARENESS TO THE MASS INTERFAITH PEOPLE THROUGH ELECTRONIC PRINTING MEDIA SPECIALLY RELIGIOUS KNOWLWDGE
Q.,
U
Fe
 cD
 >            2 Check this box 10. • if the organization discontinued its operations or disposed of more than 25% of its net assets
 o
:.,           3 Number of voting members of the governing body (Part VI, line la)                                                   3                                                             3
XS            4 Number of independent voting members of the governing body (Part VI, line lb)                                                                           4                         3
 ..,.
...,
1'            5 Total number of individuals employed in calendar year 2017 (Part V, line 2a)                                                                            5                         1
...7.         6 Total number of volunteers (estimate if necessary)                                                                                                      6                         3
 (..)
ci           7a Total unrelated business revenue from Part VIII, column (C), line 12                                                                                    7a                        0
              b Net unrelated business taxable income from Form 990-T, line 34                                                                                          7b
                                                                                                                                                Prior Year                   Current Year

    a         8 Contributions and grants (Part VIII, line 1h)                                                                                                                               80,423
    5         9 Program service revenue (Part VIII, line 2g)                                                                                                                                      0
    n".      10 Investment income (Part VIII, column (A), lines 3, 4, and 7d )                 .       .           .            .                                                                 0
    CC
             11 Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e)                                                                                                          0
             12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line 12)                                                                                            80,423
             13 Grants and similar amounts paid (Part IX, column (A), lines 1-3 ) .                        .            .                                                                         0
             14 Benefits paid to or for members (Part IX, column (A), line 4)                                                                                                                     0
    t        15 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10)                                                                                           26,238
    Q'       16a Professional fundraising fees (Part IX, column (A), line 11e)                                                                                                                    0
              b Total fundraising expenses (Part IX, column (D), line 25)1.0
  LI         17 Other expenses (Part IX, column (A), lines lla-11d, llf-24e) .                     .           .            .                                                               54,071
             18 Total expenses Add lines 13-17 (must equal Part IX, column (A), line 25)                                                                                                    80,309
             19 Revenue less expenses Subtract line 18 from line 12                                                                                                                           114
   cn                                                                                                                                    Beginning of Current Year            End of Year
80
4
a, cc
  le         20 Total assets (Part X, line 16)                                                                                                                                                114
<`"
             21 Total liabilities (Part X, line 26)                                                                                                                                               0
S2
Ze.          22 Net assets or fund balances Subtract line 21 from line 20                                                                                                                     114
 Part II      Signature Block
Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my
knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) is based on all information of which preparer has
any knowledge

                                                                                                                                                2018-11-15
                     Signature of officer                                                                                                       Date
Sign
Here                 MUHAMMAD SHAHIDULLAH PRESIDENT
                     Type or print name and title
                          Print/Type preparer's name                    Preparer's signature                                        Date                         PTIN
                          Atikur Rahman                                 Atikur Rahman                                               2018-11-15 Check 111 if
Paid                                                                                                                                           self-employed
                          Firm's name       ► Vital Accounting Inc                                                                             Firm's EIN ►
Preparer
                          Firm's address 1.3722 73rd StSuite-2D                                                                                 Phone no (718) 820-2212
Use Only
                                               Jackson Hts, NY 11372

May the IRS discuss this return with the preparer shown above? (see instructions)                                                                                       ElYes      No
For Paperwork Reduction Act Notice, see the separate instructions.                                                                       Cat No 11282Y                        Form 990 (2017)
Form 990 (2017)                                                                                                                               Page 2
Part III     Statement of Program Service Accomplishments
                   Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 3 of 23
             Check if Schedule 0 contains a response or note to any line in this Part III                                                          EI
1    Briefly describe the organization's mission
PROMOTE PEACE AND HUMANITY



2    Did the organization undertake any significant program services during the year which were not listed on
     the prior Form 990 or 990-EZ?                                                                                         III Yes        III No
     If "Yes," describe these new services on Schedule 0
3    Did the organization cease conducting, or make significant changes in how it conducts, any program
     services?                                                                                                               III Yes       III No
     If "Yes," describe these changes on Schedule 0
4    Describe the organization's program service accomplishments for each of its three largest program services, as measured by expenses
     Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others, the total
     expenses, and revenue, if any, for each program service reported

4a   (Code                      ) (Expenses $              80,309   including grants of $        80,423 )(Revenue $               114 )
     See Additional Data


4b   (Code                      ) (Expenses $                       including grants of $              )(Revenue $                    )




4c   (Code                      ) (Expenses $                       including grants of $              )(Revenue $                    )




4d   Other program services (Describe in Schedule 0 )
     (Expenses $                            including grants of $                           )(Revenue $                       )
4e   Total program service expenses 10.                      80,309
                                                                                                                                  Form 990 (2017)
Form 990 (2017)                                                                                                                                   Page 3
Part IV      Checklist of Required Schedules
                   Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 4 of 23                                                         Yes    No
 1    Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)? If "Yes," complete                Yes
      Schedule AS                                                                                                                    1
 2    Is the organization required to complete Schedule B, Schedule of Contributors (see instructions)?       .   .   .              2             No
 3    Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to candidates                  No
      for public office? If "Yes," complete Schedule C, Part I                                                                       3
 4    Section 501(c)(3) organizations.
      Did the organization engage in lobbying activities, or have a section 501(h) election in effect during the tax year?
      If "Yes," complete Schedule C, Part II                                                                                         4             No
 5    Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues,
      assessments, or similar amounts as defined in Revenue Procedure 98-19?
      If "Yes," complete Schedule C, Part III                                                                                        5             No

 6    Did the organization maintain any donor advised funds or any similar funds or accounts for which donors have the right
      to provide advice on the distribution or investment of amounts in such funds or accounts?
      If "Yes," complete Schedule D, Part I                                                                                                        No
                                                                                                                                     6
 7    Did the organization receive or hold a conservation easement, including easements to preserve open space,
      the environment, historic land areas, or historic structures? If "Yes," complete Schedule D, Part II . . .                     7             No

 8    Did the organization maintain collections of works of art, historical treasures, or other similar assets?
      If "Yes," complete Schedule D, Part III                                                                                        8             No

 9    Did the organization report an amount in Part X, line 21 for escrow or custodial account liability, serve as a custodian
      for amounts not listed in Part X, or provide credit counseling, debt management, credit repair, or debt negotiation
      services?ff "Yes," complete Schedule D, Part IV                                                                                9             No

10    Did the organization, directly or through a related organization, hold assets in temporarily restricted endowments,           10             No
      permanent endowments, or quasi-endowments? If "Yes," complete Schedule D, Part V
11    If the organization's answer to any of the following questions is "Yes," then complete Schedule D, Parts VI, VII, VIII, IX,
      or X as applicable
  a   Did the organization report an amount for land, buildings, and equipment in Part X, line 10?
      If "Yes," complete Schedule D, Part VI                                                                                        lla            No

  b Did the organization report an amount for investments—other securities in Part X, line 12 that is 5% or more of its total
    assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VII                                               llb                  No

  c   Did the organization report an amount for investments—program related in Part X, line 13 that is 5% or more of its
      total assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VIII                                            11c            No

  d Did the organization report an amount for other assets in Part X, line 15 that is 5% or more of its total assets reported
    in Part X, line 16? If "Yes," complete Schedule D, Part IX                                                                      lld            No

  e Did the organization report an amount for other liabilities in Part X, line 25? If "Yes," complete Schedule D, Part X
                                                                                                                                    11e            No
  f   Did the organization's separate or consolidated financial statements for the tax year include a footnote that addresses
                                                                                                                                    llf            No
      the organization's liability for uncertain tax positions under FIN 48 (ASC 740)? If "Yes," complete Schedule D, Part X

12a Did the organization obtain separate, independent audited financial statements for the tax year?
    If "Yes," complete Schedule D, Parts XI and XII                                                                                 12a            No
  b Was the organization included in consolidated, independent audited financial statements for the tax year?
                                                                                                                                    12b            No
    If "Yes," and if the organization answered "No" to line 12a, then completing Schedule D, Parts XI and XII is optional
13    Is the organization a school described in section 170(b)(1)(A)(i1)? If "Yes," complete Schedule E
                                                                                                                                    13             No
14a Did the organization maintain an office, employees, or agents outside of the United States?                                     14a            No
  b Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking, fundraising,
    business, investment, and program service activities outside the United States, or aggregate foreign investments
    valued at $100,000 or more? If "Yes," complete Schedule F, Parts I and IV                                                       14b            No

15    Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or for any
      foreign organization? If "Yes," complete Schedule F, Parts II and IV                                                          15             No

16    Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other assistance to
      or for foreign individuals? If "Yes," complete Schedule F, Parts III and IV . . .                                             16             No

17    Did the organization report a total of more than $15,000 of expenses for professional fundraising services on Part IX,        17             No
      column (A), lines 6 and lie? If "Yes," complete Schedule G, Part I(see instructions) . . . .
18    Did the organization report more than $15,000 total of fundraising event gross income and contributions on Part VIII,
      lines lc and 8a? If "Yes," complete Schedule G, Part II                                                                       18             No
19    Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a? If "Yes,"
      complete Schedule G, Part III                                                                                                 19             No

                                                                                                                                          Form 990 (2017)
Form 990 (2017)                                                                                                                                   Page 4
Part IV      Checklist of Required Schedules (continued)
                   Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 5 of 23                                                         Yes    No
20a Did the organization operate one or more hospital facilities? If "Yes," complete Schedule H .         .   .    .                20a            No
  b If "Yes" to line 20a, did the organization attach a copy of its audited financial statements to this return?
                                                                                                                                    20b
21    Did the organization report more than $5,000 of grants or other assistance to any domestic organization or domestic           21             No
      government on Part IX, column (A), line 1? If "Yes,"complete Schedule I, Parts I and II
22    Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on Part IX,         22
      column (A), line 2? If "Yes," complete Schedule I, Parts I and III                                                                           No

23    Did the organization answer "Yes" to Part VII, Section A, line 3, 4, or 5 about compensation of the organization's
      current and former officers, directors, trustees, key employees, and highest compensated employees? If "Yes,"                 23             No
      complete Schedule J
24a Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than $100,000 as of
    the last day of the year, that was issued after December 31, 2002? If "Yes,"answer lines 24b through 24d and
    complete Schedule K If "No," go to line 25a                                                                                                    No
                                                                                                                                    24a
  b Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception? .                .
                                                                                                                                    24b
  c   Did the organization maintain an escrow account other than a refunding escrow at any time during the year
      to defease any tax-exempt bonds?                                                                                              24c
  d Did the organization act as an "on behalf of" issuer for bonds outstanding at any time during the year? .          .            24d
25a Section 501(c)(3),501(c)(4), and 501(c)(29) organizations.
    Did the organization engage in an excess benefit transaction with a disqualified person during the year? If "Yes,"
    complete Schedule L, Part I                                                                                                     25a            No

  b Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior year, and
    that the transaction has not been reported on any of the organization's prior Forms 990 or 990-EZ?                         25b                 No
    If "Yes," complete Schedule L, Part I
26    Did the organization report any amount on Part X, line 5, 6, or 22 for receivables from or payables to any current or
      former officers, directors, trustees, key employees, highest compensated employees, or disqualified persons?                  26             No
      If "Yes," complete Schedule L, Part II
27    Did the organization provide a grant or other assistance to an officer, director, trustee, key employee, substantial
      contributor or employee thereof, a grant selection committee member, or to a 35% controlled entity or family member           27             No
      of any of these persons? If "Yes," complete Schedule L, Part III
28    Was the organization a party to a business transaction with one of the following parties (see Schedule L, Part IV
      instructions for applicable filing thresholds, conditions, and exceptions)
  a A current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L,
    Part IV
                                                                                                                                    28a            No
  b A family member of a current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L, Part
    IV                                                                                                                              28b            No
  c An entity of which a current or former officer, director, trustee, or key employee (or a family member thereof) was an
    officer, director, trustee, or direct or indirect owner? If "Yes," complete Schedule L, Part IV . . .                           28c            No

29    Did the organization receive more than $25,000 in non-cash contributions? If "Yes," complete Schedule M          .   .        29             No
30    Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified conservation
      contributions? If "Yes," complete Schedule M                                                                                  30             No

31    Did the organization liquidate, terminate, or dissolve and cease operations? If "Yes," complete Schedule N, Part I .
                                                                                                                                    31             No

32    Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets?
      If "Yes," complete Schedule N, Part II                                                                                        32             No

33    Did the organization own 1000/0 of an entity disregarded as separate from the organization under Regulations sections
      301 7701-2 and 301 7701-3? If "Yes," complete Schedule R, Part I                                                              33             No

34    Was the organization related to any tax-exempt or taxable entity? If "Yes," complete Schedule R, Part II, III, or IV, and
      Part V, line 1                                                                                                                34             No

35a Did the organization have a controlled entity within the meaning of section 512(b)(13)?                                         35a            No

  b If 'Yes'to line 35a, did the organization receive any payment from or engage in any transaction with a controlled entity
    within the meaning of section 512(b)(13)? If "Yes," complete Schedule R, Part V, line 2 . . .                                   35b

36    Section 501(c)(3) organizations. Did the organization make any transfers to an exempt non-charitable related
      organization? If "Yes," complete Schedule R, Part V line 2                                                                    36             No

37    Did the organization conduct more than 5% of its activities through an entity that is not a related organization and that
      is treated as a partnership for federal income tax purposes? If "Yes," complete Schedule R, Part VI                           37             No

38    Did the organization complete Schedule 0 and provide explanations in Schedule 0 for Part VI, lines 11b and 19? Note.
      All Form 990 filers are required to complete Schedule 0                                                                       38      Yes

                                                                                                                                          Form 990 (2017)
Form 990 (2017)                                                                                                                                         Page 5
 Part V      Statements Regarding Other IRS Filings and Tax Compliance
                   Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 6 of 23
             Check if Schedule 0 contains a response or note to any line in this Part V                                                                 ❑
                                                                                                                                                 Yes    No
 la Enter the number reported in Box 3 of Form 1096 Enter -0- if not applicable        .           la                                0
  b Enter the number of Forms W -2G included in line la Enter -0- if not applicable                lb                                0
  c   Did the organization comply with backup withholding rules for reportable payments to vendors and reportable gaming
      (gambling) winnings to prize winners?                                                                                              lc              No
 2a Enter the number of employees reported on Form W-3,Transmittal of Wage and
    Tax Statements, filed for the calendar year ending with or within the year covered by
    this return                                                                                    2a                                1
  b If at least one is reported on line 2a, did the organization file all required federal employment tax returns?                       2b             No
    Note.If the sum of lines la and 2a is greater than 250, you may be required to e-file (see instructions)
 3a Did the organization have unrelated business gross income of $1,000 or more during the year? .           .       .                   3a             No
  b If "Yes," has it filed a Form 990-T for this year?ff "No" to line 3b, provide an explanation in Schedule 0 .                         3b             No
 4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over, a
    financial account in a foreign country (such as a bank account, securities account, or other financial account)? . .
                                                                                                                                         4a             No
  b If "Yes," enter the name of the foreign country ►
    See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR)


  5a Was the organization a party to a prohibited tax shelter transaction at any time during the tax year?       .       .               5a             No
  b Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?                     5b             No

  c If "Yes," to line 5a or 5b, did the organization file Form 8886-T?                                                                                  No
                                                                                                                                         5c
 6a Does the organization have annual gross receipts that are normally greater than $100,000, and did the organization                   6a             No
    solicit any contributions that were not tax deductible as charitable contributions? . . .
  b If "Yes," did the organization include with every solicitation an express statement that such contributions or gifts were
    not tax deductible?                                                                                                                  6b             No
  7   Organizations that may receive deductible contributions under section 170(c).
  a Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods and services 7a                          No
    provided to the payor?
  b If "Yes," did the organization notify the donor of the value of the goods or services provided?                                      7b             No
  c   Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was required to file
      Form 8282?                                                                                                                         7c             No
  d If "Yes," indicate the number of Forms 8282 filed during the year      .   .                  1 7d

  e Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract?
                                                                                                                                         7e             No
  f   Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract?           .   .       7f             No
  g If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as
    required?                                                                                                                            7g             No
  h If the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form
    1098-C?                                                                                                                              7h             No
 8    Sponsoring organizations maintaining donor advised funds.
      Did a donor advised fund maintained by the sponsoring organization have excess business holdings at any time during
      the year?
                                                                                                                                          8             No
 9a Did the sponsoring organization make any taxable distributions under section 4966? .                                                 9a             No
  b Did the sponsoring organization make a distribution to a donor, donor advisor, or related person? .          .                       9b             No
10    Section 501(c)(7) organizations. Enter
  a Initiation fees and capital contributions included on Part VIII, line 12   .   .   .           10a
  b Gross receipts, included on Form 990, Part VIII, line 12, for public use of club facilities    10b
11    Section 501(c)(12) organizations. Enter
  a Gross income from members or shareholders                                                      lla
  b Gross income from other sources (Do not net amounts due or paid to other sources
    against amounts due or received from them )                                                    llb

12a Section 4947(a)(1) non-exempt charitable trusts. Is the organization filing Form 990 in lieu of Form 1041?                           12a
  b If "Yes," enter the amount of tax-exempt interest received or accrued during the year
                                                                                                   12b
13    Section 501(c)(29) qualified nonprofit health insurance issuers.

  a Is the organization licensed to issue qualified health plans in more than one state?Note. See the instructions for
    additional information the organization must report on Schedule 0                                                                    13a     Yes
  b Enter the amount of reserves the organization is required to maintain by the states in
    which the organization is licensed to issue qualified health plans .  .   .   .                13b
  c   Enter the amount of reserves on hand                                                         13c
14a Did the organization receive any payments for indoor tanning services during the tax year?                                           14a            No
  b If "Yes," has it filed a Form 720 to report these payments?ff "No," provide an explanation in Schedule 0 .                           14b
                                                                                                                                               Form 990 (2017)
Form 990 (2017)                                                                                                                                     Page 6
Part VI     Governance, Management,and DisclosureFor each "Yes" response to lines 2 through 7b below, and for a "No" response to lines
                   Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 7 of 23
            8a, 8b, or 10b below, describe the circumstances, processes, or changes in Schedule 0 See instructions
            Check if Schedule 0 contains a response or note to any line in this Part VI                                                              EI
 Section A. Governing Body and Management
                                                                                                                                             Yes    No
 is Enter the number of voting members of the governing body at the end of the tax year
                                                                                                  la                             3

      If there are material differences in voting rights among members of the governing
      body, or if the governing body delegated broad authority to an executive committee or
      similar committee, explain in Schedule 0
  b Enter the number of voting members included in line la, above, who are independent
                                                                                                  lb                             3
 2    Did any officer, director, trustee, or key employee have a family relationship or a business relationship with any other
      officer, director, trustee, or key employee?                                                                                    2      Yes
 3    Did the organization delegate control over management duties customarily performed by or under the direct supervision
                                                                                                                                      3      Yes
      of officers, directors or trustees, or key employees to a management company or other person? .
 4    Did the organization make any significant changes to its governing documents since the prior Form 990 was filed?
                                                                                                                                      4              No
 5    Did the organization become aware during the year of a significant diversion of the organization's assets?    .                 5              No
 6    Did the organization have members or stockholders?                                                                              6              No
 7a Did the organization have members,stockholders, or other persons who had the power to elect or appoint one or more
    members of the governing body?                                                                                                   7a      Yes
  b Are any governance decisions of the organization reserved to (or subject to approval by) members,stockholders, or                7b      Yes
    persons other than the governing body?
 8    Did the organization contemporaneously document the meetings held or written actions undertaken during the year by
      the following
  a The governing body?                                                                                                              8a              No
  b Each committee with authority to act on behalf of the governing body?                                                            8b              No
 9    Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at the
      organization's mailing address? If "Yes," provide the names and addresses in Schedule 0                                         9              No
 Section B. Policies (This Section B requests information about policies not required by the Internal Revenue Code.)
                                                                                                                   Yes                              No
10a Did the organization have local chapters, branches, or affiliates?                                                               10a             No
  b If "Yes," did the organization have written policies and procedures governing the activities of such chapters, affiliates,
    and branches to ensure their operations are consistent with the organization's exempt purposes?                                  10b
lla Has the organization provided a complete copy of this Form 990 to all members of its governing body before filing the
    form?                                                                                                                            lla     Yes
  b Describe in Schedule 0 the process, if any, used by the organization to review this Form 990
12a Did the organization have a written conflict of interest policy? If "No," go to line 13                                          12a             No
  b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to
    conflicts?                                                                                                                       12b
  c   Did the organization regularly and consistently monitor and enforce compliance with the policy? If "Yes," describe in
      Schedule 0 how this was done                                                                                                   12c
13    Did the organization have a written whistleblower policy?                                                                      13              No
14    Did the organization have a written document retention and destruction policy?                                                 14      Yes
15    Did the process for determining compensation of the following persons include a review and approval by independent
      persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
  a The organization's CEO, Executive Director, or top management official                                                           15a             No
  b Other officers or key employees of the organization                                                                              15b             No
      If "Yes" to line 15a or 15b, describe the process in Schedule 0 (see instructions)
16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement with a
    taxable entity during the year?                                                                                                  16a             No
  b If "Yes," did the organization follow a written policy or procedure requiring the organization to evaluate its participation
    in joint venture arrangements under applicable federal tax law, and take steps to safeguard the organization's exempt
    status with respect to such arrangements?
                                                                                                                                     16b
 Section C. Disclosure
17 List the States with which a copy of this Form 990 is required to be filed"-
                                                                                     NY
18    Section 6104 requires an organization to make its Form 1023 (or 1024 if applicable), 990, and 990-T (501(c)(3)s only)
      available for public inspection Indicate how you made these available Check all that apply
       ❑ Own website ❑ Another's website ❑ Upon request ❑ Other (explain in Schedule 0)
19    Describe in Schedule 0 whether (and if so, how) the organization made its governing documents, conflict of interest
      policy, and financial statements available to the public during the tax year
20    State the name, address, and telephone number of the person who possesses the organization's books and records
      ►MUHAMMAD SHAHIDULLAH 164-10 84TH AVEAPT-5C JAMAICA, NY 11432 (212) 729-0610
                                                                                                                                           Form 990 (2017)
Form 990 (2017)                                                                                                                                                                     Page 7
Part VII      Compensation of Officers, Directors,Trustees, Key Employees, Highest Compensated Employees,
                    Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 8 of 23
              and Independent Contractors
              Check if Schedule 0 contains a response or note to any line in this Part VII
  Section A. Officers, Directors, Trustees, Key Employees,and Highest Compensated Employees
la Complete this table for all persons required to be listed Report compensation for the calendar year ending with or within the organization's tax
year
   • List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount
of compensation Enter -0- in columns (D),(E), and (F) if no compensation was paid
  • List all of the organization's current key employees, if any See instructions for definition of "key employee "
  • List the organization's five current highest compensated employees (other than an officer, director, trustee or key employee)
who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations
  • List all of the organization's former officers, key employees, or highest compensated employees who received more than $100,000
of reportable compensation from the organization and any related organizations
  • List all of the organization's former directors or trustees that received, in the capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations
List persons in the following order individual trustees or directors, institutional trustees, officers, key employees, highest
compensated employees, and former such persons
111 Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee
                     (A)                                (B)                  (C)                                                       (D)                 (E)                  (F)
                 Name and Title                       Average    Position (do not check more                                        Reportable          Reportable            Estimated
                                                     hours per   than one box, unless person                                      compensation        compensation        amount of other
                                                     week (list    is both an officer and a                                          from the          from related        compensation
                                                     any hours         director/trustee)                                           organization       organizations           from the
                                                    for related                   7' I . i  -n                                    (W- 2/1099-         (W- 2/1099-         organization and
                                                                    c.r director
                                                                    IncliAclual must;:•


                                                   organizations                  .t.   f= .:.                                        MISC)               MISC)                related
                                                                                          Inc,trtutitnal Tr LI SI.T.;

                                                   below dotted               3   --  =,I,  ;                                                                               organizations
                                                        line)                 - 9 -- c' 1:
                                                                                 -r-, I. -:



                                                                                                                            0
                                                                                                                            2.
                                                                                                                            Ii.
(1) MUHAMMAD SHAHIDULLAH                                    30 00
                                                                                                                        X                         0                   0                  0
PRESIDENT                                                    7 00




                                                                                                                                                                          Form 990 (2017)
Form 990 (2017)                                                                                                                                                                  Page 8
Part VII      Section A.Officers, Directors, Trustees, Key Employees,and Highest Compensated Employees (continued)
                    Case 8:20-cv-03602-PWG
                   (A)                (B)  Document
                                                (C) 45-1 Filed 05/14/21
                                                                (D)     Page
                                                                           (E)9 of 23                                                                                         (F)
               Name and Title                   Average      Position (do not check more                                       Reportable          Reportable              Estimated
                                               hours per     than one box, unless person                                     compensation        compensation          amount of other
                                               week (list      is both an officer and a                                         from the          from related          compensation
                                               any hours           director/trustee)                                        organization (W-   organizations (W-           from the
                                              for related                                                                    2/1099-MISC)        2/1099-MISC)          organization and
                                                                                            q7)




                                                             or
                                                             Individual trusti;i;i
                                             organizations                                         T     S
                                                                                                         — C.,1      71
                                                                                                                     'x.:                                                   related
                                                                                     "              -         7/     =




                                                                iditiot:ir
                                             below dotted                                                T2                                                              organizations
                                                  line)                              :-_-          D     ;.-- 0      1:
                                                                                                  -r-i   V     —.

                                                                                     c.)          •---         M
                                                                                     _


                                                                                     =                         .r.
                                                                                     ,                         —
                                                                                     F                         4
                                                                                     T

                                                                                                               L.




lb Sub-Total                                                                                                  10.
 c Total from continuation sheets to Part VII, Section A .                           .      .     .           10.
 d Total (add lines lb and lc) . . .                                                                          10.
2      Total number of individuals (including but not limited to those listed above) who received more than $100,000
       of reportable compensation from the organization 10.

                                                                                                                                                                          Yes     No
3      Did the organization list any former officer, director or trustee, key employee, or highest compensated employee on
       line la? If "Yes," complete Schedule J for such individual                                                                                                  3              No
4      For any individual listed on line la, is the sum of reportable compensation and other compensation from the
       organization and related organizations greater than $150,000? If "Yes," complete Schedule J for such
       individual                                                                                                                                                  4              No
5      Did any person listed on line la receive or accrue compensation from any unrelated organization or individual for
       services rendered to the organization?lf "Yes," complete Schedule J for such person                                                                         5              No
    Section B.Independent Contractors
1      Complete this table for your five highest compensated independent contractors that received more than $100,000 of compensation
       from the organization Report compensation for the calendar year ending with or within the organization's tax year
                                                 (A)                                                              (B)                  (C)
                                       Name and business address                                         Description of services   Compensation




2 Total number of independent contractors (including but not limited to those listed above) who received more than $100,000 of
  compensation from the organization 10.
                                                                                                                                                                       Form 990 (2017)
Form 990 (2017)                                                                                                                                                                     Page 9
Part VIII                      Statement of Revenue
                                   Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 10 of 23
                               Check if Schedule 0 contains a response or note to any line in this Part VIII                                                                          EI
                                                                                             (A)                                                  (B)          (C)             (D)
                                                                                        Total revenue                                          Related or   Unrelated        Revenue
                                                                                                                                                exempt       business     excluded from
                                                                                                                                                function     revenue    tax under sections
                                                                                                                                                revenue                      512-514
                       la Federated campaigns .                        .               la
?r Similar Amounts
tions, Gifts, Grants




                         b Membership dues .               .                           1b
                         c Fundraising events .                                    I lc
                         d Related organizations                                   I ld
                         e Government grants (contributions)                       I le
                         f All other contributions, gifts, grants,
                           and similar amounts not included                            if                         80,423
 w w                       above
    =
r"'
 = ''''                  g Noncash contributions included
                           in lines la-lf $
      —
   .) RI                h Total.Add lines la-lf                                                               10.
                                                                                                                                  80,423
         I.,                                                                                                      Business Code
         t'' 2a
         ..i,

      1                 b
       1.
       4.
        )               c
       5
      c)-5              d

      c                 e
       m
      •&-               f All other program service revenue
      0
      et               0Total.Add lines 2a -2f .               .           .       .            10.

                       3 Investment income (including dividends, interest, and other
                        similar amounts)                                           10.
                       4 Income from investment of tax-exempt bond proceeds                                                 10.
                       5 Royalties                                                                                          10.
                                                                   (i) Real                           (ii) Personal
                       6a Gross rents

                        b Less rental expenses

                        c Rental income or
                          (loss)
                        d Net rental income or (loss)                                                                 10.
                                                          (i) Securities                               (ii) Other
                       7a Gross amount
                          from sales of
                          assets other
                          than inventory

                        b Less cost or
                          other basis and
                          sales expenses
                        c Gain or (loss)
                        d Net gain or (loss)                                                                          ►
                       8a Gross income from fundraising events
                          (not including $                    of
   Other Revenue




                          contributions reported on line 1c)
                          See Part IV, line 18 .    .   .    .   a
                        b Less direct expenses         .           .           .        b
                        c Net income or (loss) from fundraising events .                                      .      ►
                       9a Gross income from gaming activities
                          See Part IV, line 19 . .   .
                                                                                            a
                        b Less direct expenses         .           .           .        b
                        c Net income or (loss) from gaming activit es .                                   .          ►
                   10aGross sales of inventory, less
                      returns and allowances .       .
                                                                                            a
                        b Less cost of goods sold              .           .                b

                        c Net income or (loss) from sales of inventory .    .    10.
                                 Miscellaneous Revenue                Business Code
                       lla



                        b




                        d All other revenue      .    .            .           .
                        e Total. Add lines 11a-lld                                                                   ►

                       12 Total revenue. See Instructions                                                             10.             80,423
1




                                                                                                                                                                         Form 990 (2017)
Form 990 (2017)                                                                                                                                    Page 10
 Part IX     Statement of Functional Expenses
                      Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 11 of 23
Section 501(c)(3) and 501(c)(4) organizations must complete all columns All other organizations must complete column (A)

                                                                                                                                                     ._.
Do not include amounts reported on lines 6b,                             (A)                    (B)                    (C) and                 (D)
                                                                                           Program service       Management             Fundraisingexpenses
7b,8b,9b,and 10b of Part VIII.                                      Total expenses            expenses           general expenses
  1 Grants and other assistance to domestic organizations and                         0
    domestic governments See Part IV, line 21
  2 Grants and other assistance to domestic individuals See Part                      0
    IV, line 22

  3 Grants and other assistance to foreign organizations, foreign                     0
    governments, and foreign individuals See Part IV, line 15
    and 16
  4 Benefits paid to or for members                                                   0
  5 Compensation of current officers, directors, trustees, and                 18,617
    key employees . . . .
  6 Compensation not included above, to disqualified persons (as                      0
    defined under section 4958(f)(1)) and persons described in
    section 4958(c)(3)(B) . . . .
  7 Other salaries and wages                                                    6,200
  8 Pension plan accruals and contributions (include section 401                      0
    (k) and 403(b) employer contributions) . . . .
  9 Other employee benefits                                                           0
10 Payroll taxes                                                                1,421
11 Fees for services (non-employees)
   a Management                                                                       0
   b Legal                                                                            0
   c Accounting                                                                      500
   d Lobbying                                                                         0
  e Professional fundraising services See Part IV, line 17
  f Investment management fees                                                        0
   g Other (If line 1lg amount exceeds 100/0 of line 25, column                       0
    (A) amount, list line 11g expenses on Schedule 0)
12 Advertising and promotion       .   .   .   .                               29,636
13 Office expenses                                                                   618
14 Information technology                                                             0
15 Royalties      .   .                                                               0
16 Occupancy                                                                    8,400
17 Travel                                                                       6,500
18 Payments of travel or entertainment expenses for any                               0
   federal, state, or local public officials .
19 Conferences, conventions, and meetings          .   .   .   .                8,417
20 Interest                                                                           0
21 Payments to affiliates                                                             0
22 Depreciation, depletion, and amortization       .                                  0
23 Insurance      .    .   .                                                          0
24 Other expenses Itemize expenses not covered above (List
   miscellaneous expenses in line 24e If line 24e amount
   exceeds 10% of line 25, column (A) amount, list line 24e
   expenses on Schedule 0 )
   a
   b
   c
   d
   e All other expenses                                                               0
25 Total functional expenses.Add lines 1 through 24e                           80,309                        0                      0                      0
26 Joint costs. Complete this line only if the organization
   reported in column (B) joint costs from a combined
   educational campaign and fundraising solicitation
    Check here IA-     •   if following SOP 98-2 (ASC 958-720)
                                                                                                                                         Form 990 (2017)
Form 990 (2017)                                                                                                                                                           Page 11
      Part X                           Balance Sheet
                                            Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 12 of 23
                                     Check if Schedule 0 contains a response or note to any line in this Part IX                                                              EI
                                                                                                                                        (A)                        (B)
                                                                                                                                  Beginning of year             End of year
                                1    Cash-non-interest-bearing                                                                                             1                   114
                                2    Savings and temporary cash investments                                                                                2
                                3    Pledges and grants receivable, net                                                                                   3
                                4    Accounts receivable, net                                                                                             4
                                5    Loans and other receivables from current and former officers, directors,
                                     trustees, key employees, and highest compensated employees Complete Part
                                                                                                                                                          5
                                     II of Schedule L
                                6    Loans and other receivables from other disqualified persons (as defined under
                                     section 4958(f)(1)), persons described in section 4958(c)(3)(B), and
                                     contributing employers and sponsoring organizations of section 501(c)(9)
                                                                                                                                                          6
                                     voluntary employees' beneficiary organizations (see instructions) Complete
                                     Part II of Schedule L
Assets




                                7    Notes and loans receivable, net . . . .                                                                              7
                                8    Inventories for sale or use                                                                                          8
                                9    Prepaid expenses and deferred charges                                                                                9
                               10a Land, buildings, and equipment cost or other
                                   basis Complete Part VI of Schedule D                   10a
                                 b   Less accumulated depreciation                        10b                                                             10c
                               11    Investments—publicly traded securities     .                                                                         11
                               12    Investments—other securities See Part IV, line 11                                                                    12
                               13    Investments—program -related See Part IV, line 11           .                                                        13
                               14    Intangible assets                                                                                                    14
                               15    Other assets See Part IV, line 11                                                                                    15
                               16    Total assets.Add lines 1 through 15 (must equal line 34) .        .    .                                         0   16                   114
                               17    Accounts payable and accrued expenses                                                                                17
                               18    Grants payable      .   .   .                                                                                        18
                               19    Deferred revenue                                                                                                     19
                               20    Tax-exempt bond liabilities                                                                                          20
                               21    Escrow or custodial account liability Complete Part IV of Schedule D                                                 21
Liabilities




                               22    Loans and other payables to current and former officers, directors, trustees,
                                     key employees, highest compensated employees, and disqualified
                                     persons Complete Part II of Schedule L .         .                                                                   22
                               23    Secured mortgages and notes payable to unrelated third parties         .       .                                     23
                               24    Unsecured notes and loans payable to unrelated third parties      .    .                                             24
                               25    Other liabilities (including federal income tax, payables to related third parties,                                  25
                                     and other liabilities not included on lines 17-24)
                                     Complete Part X of Schedule D
                               26    Total liabilities.Add lines 17 through 25 .      .                                                               0   26                       0
 Net Assets or Fund Balances




                                     Organizations that follow SFAS 117 (ASC 958),check here ►                  •           and
                                     complete lines 27 through 29,and lines 33 and 34.
                               27    Unrestricted net assets                                                                                              27
                               28    Temporarily restricted net assets                                                                                    28
                               29    Permanently restricted net assets                                                                                    29
                                     Organizations that do not follow SFAS 117 (ASC 958),
                                     check here lo. • and complete lines 30 through 34.
                               30    Capital stock or trust principal, or current funds                                                                   30
                               31    Paid-in or capital surplus, or land, building or equipment fund    .   .           .                                 31
                               32    Retained earnings, endowment, accumulated income, or other funds                                                     32                   114
                               33    Total net assets or fund balances                                                                                0   33                   114
                               34    Total liabilities and net assets/fund balances                                                                   0   34                   114
1




                                                                                                                                                                 Form 990 (2017)
Form 990 (2017)                                                                                                                                 Page 12
Part XI        Reconcilliation of Net Assets
                    Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 13 of 23
               Check if Schedule 0 contains a response or note to any line in this Part XI                                                          EI
 1      Total revenue (must equal Part VIII, column (A), line 12)                                                           1                    80,423
 2      Total expenses (must equal Part IX, column (A), line 25)                                                            2                    80,309
 3      Revenue less expenses Subtract line 2 from line 1                                                                   3                       114
 4      Net assets or fund balances at beginning of year (must equal Part X, line 33, column (A)) .                         4                          0
 5      Net unrealized gains (losses) on investments                                                                        5
 6      Donated services and use of facilities                                                                              6
 7      Investment expenses                                                                                                 7
 8      Prior period adjustments                                                                                            8
 9      Other changes in net assets or fund balances (explain in Schedule 0)                                                9
 10 Net assets or fund balances at end of year Combine lines 3 through 9 (must equal Part X, line 33, column (B)) 10                                114
Part XII        Financial Statements and Reporting
                Check if Schedule 0 contains a response or note to any line in this Part XII
                                                                                                                                          Yes     No

 1      Accounting method used to prepare the Form 990              ElCash 111 Accrual III Other
        If the organization changed its method of accounting from a prior year or checked "Other," explain in
        Schedule 0
 2a Were the organization's financial statements compiled or reviewed by an independent accountant?                                2a     Yes
        If 'Yes,' check a box below to indicate whether the financial statements for the year were compiled or reviewed on a
        separate basis, consolidated basis, or both

          111 Separate basis         111 Consolidated basis         111 Both consolidated and separate basis

     b Were the organization's financial statements audited by an independent accountant?                                          2b             No
        If 'Yes,' check a box below to indicate whether the financial statements for the year were audited on a separate basis,
        consolidated basis, or both

          111 Separate basis         111 Consolidated basis         111 Both consolidated and separate basis

     c If "Yes," to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight
       of the audit, review, or compilation of its financial statements and selection of an independent accountant?                2c
        If the organization changed either its oversight process or selection process during the tax year, explain in Schedule 0

 3a As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the Single
    Audit Act and OMB Circular A-133?                                                                                              3a             No
     b If "Yes," did the organization undergo the required audit or audits? If the organization did not undergo the required
       audit or audits, explain why in Schedule 0 and describe any steps taken to undergo such audits                              3b
                                                                                                                                        Form 990 (2017)
 Additional Data
                Case 8:20-cv-03602-PWG Document   45-1 Filed 05/14/21 Page 14 of 23
                                       Software ID: 17005317
                                                  Software Version: 18.2.0.0
                                                               EIN: XX-XXXXXXX
                                                             Name: DAWAH US A INC

Form 990 (2017)
Form 990, Part III, Line 4a:
ALL EXPENSED INCURED TO RUN THE ORGANIZATION SMOOTHLY
I efile GRAPHIC print - DO NOT PROCESS                1   As Filed Data - 1                                              DLN: 934933191216781
                                                                                                                               OMB No 1545-0047
SCHEDULE Case
         A    8:20-cv-03602-PWG   Document
                     Public Charity        45-1 Public
                                    Status and   Filed 05/14/21
                                                       Support Page 15 of 23
(Form 990 or
990EZ)
                                Complete if the organization is a section 501(c)(3) organization or a section
                                                  4947(a)(1) nonexempt charitable trust.
                                                   ► Attach to Form 990 or Form 990-EZ.
                                                                                                                                     2017
                               ► Information about Schedule A (Form 990 or 990-EZ) and its instructions is at           Open to Public
Department of the Trea,un
                                                           www.irsajov/form990.                                           Inspection
Name of the organization                                                                             Employer identification number
DAWAH US A INC
                                                                                                         XX-XXXXXXX
  Part I     Reason for Public Charity Status (All organizations must complete this part.) See instructions.
The organization is not a private foundation because it is (For lines 1 through 12, check only one box )
  1
        EI    A church, convention of churches, or association of churches described in section 170(b)(1)(A)(i).
  2     EI    A school described in section 170(b)(1)(A)(ii).(Attach Schedule E (Form 990 or 990-EZ) )
  3     EI    A hospital or a cooperative hospital service organization described in section 170(b)(1)(A)(iii).
  4
        EI    A medical research organization operated in conjunction with a hospital described in section 170(b)(1)(A)(iii). Enter the hospital's
              name, city, and state
  5           An organization operated for the benefit of a college or university owned or operated by a governmental unit described in section 170
        111
              (b)(1)(A)(iv).(Complete Part II )
  6     111   A federal, state, or local government or governmental unit described in section 170(b)(1)(A)(v).
  7     111   An organization that normally receives a substantial part of its support from a governmental unit or from the general public described in
              section 170(b)(1)(A)(vi).(Complete Part II )
  8     111   A community trust described in section 170(b)(1)(A)(vi) (Complete Part II )
  9
        EI    An agricultural research organization described in 170(b)(1)(A)(ix) operated in conjunction with a land-grant college or university or a
              non-land grant college of agriculture See instructions Enter the name, city, and state of the college or university

10      111   An organization that normally receives (1) more than 331/3% of its support from contributions, membership fees, and gross receipts
              from activities related to its exempt functions—subject to certain exceptions, and (2) no more than 331/3% of its support from gross
              investment income and unrelated business taxable income (less section 511 tax) from businesses acquired by the organization after June
              30, 1975 See section 509(a)(2).(Complete Part III )
11      111   An organization organized and operated exclusively to test for public safety See section 509(a)(4).
12      111   An organization organized and operated exclusively for the benefit of, to perform the functions of, or to carry out the purposes of one or
              more publicly supported organizations described in section 509(a)(1) or section 509(a)(2). See section 509(a)(3). Check the box
             in lines 12a through 12d that describes the type of supporting organization and complete lines 12e, 12f, and 12g
  a     111 Type I. A supporting organization operated, supervised, or controlled by its supported organization(s), typically by giving the supported
             organization(s) the power to regularly appoint or elect a majority of the directors or trustees of the supporting organization You must
             complete Part IV,Sections A and B.
  b     111 Type II. A supporting organization supervised or controlled in connection with its supported organization(s), by having control or
              management of the supporting organization vested in the same persons that control or manage the supported organization(s) You
              must complete Part IV,Sections A and C.
  c     111 Type III functionally integrated. A supporting organization operated in connection with, and functionally integrated with, its
             supported organization(s) (see instructions) You must complete Part IV,Sections A,D,and E.
  d     111 Type III non-functionally integrated. A supporting organization operated in connection with its supported organization(s) that is not
             functionally integrated The organization generally must satisfy a distribution requirement and an attentiveness requirement (see
             instructions) You must complete Part IV,Sections A and D,and Part V.
  e     111 Check this box if the organization received a written determination from the IRS that it is a Type I, Type II, Type III functionally
             integrated, or Type III non-functionally integrated supporting organization
  f    Enter the number of supported organizations
  g    Provide the following information about the supported organization(s)
       (i) Name of supported             (ii) EIN        (iii) Type of     (iv) Is the organization listed      (v) Amount of         (vi) Amount of
             organization                                 organization      in your governing document?        monetary support      other support (see
                                                      (described on lines                                      (see instructions)       instructions)
                                                       1- 10 above (see
                                                         instructions))

                                                                                   Yes               No




Total
For Paperwork Reduction Act Notice,see the Instructions for                   Cat No 11285F                  Schedule A (Form 990 or 990-EZ) 2017
Form 990 or 990-EZ.
Schedule A (Form 990 or 990-EZ) 2017                                                                                                                  Page 2
  Part II        Support Schedule for Organizations Described in Sections 170(b)(1)(A)(iv), 170(b)(1)(A)(vi), and 170
                    Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 16 of 23
                (b)(1)(A)(ix)
                (Complete only if you checked the box on line 5, 7, 8, or 9 of Part I or if the organization failed to qualify under Part
                 III. If the organization fails to qualify under the tests listed below, please complete Part III.)
   Section A. Public Support
               Calendar year
                                                (a) 2013          (b) 2014        (c) 2015       (d) 2016        (e) 2017       (f) Total
     (or fiscal year beginning in) 1110.
1    Gifts, grants, contributions, and
     membership fees received (Do not
    include any "unusual grant ")
2 Tax revenues levied for the
    organization's benefit and either paid
    to or expended on its behalf
3 The value of services or facilities
    furnished by a governmental unit to
    the organization without charge
4 Total. Add lines 1 through 3
5 The portion of total contributions by
    each person (other than a
    governmental unit or publicly
    supported organization) included on
    line 1 that exceeds 2% of the amount
    shown on line 11, column (f)
6 Public support. Subtract line 5 from
    line 4
   Section B.Total Support
                Calendar year
                                                  (a)2013          (b)2014         (c)2015        (d)2016         (e)2017        (f)Total
     (or fiscal year beginning in)►
  7 Amounts from line 4
  8 Gross income from interest,
      dividends, payments received on
      securities loans, rents, royalties and
      income from similar sources
  9 Net income from unrelated business
      activities, whether or not the
      business is regularly carried on
10 Other income Do not include gain or
      loss from the sale of capital assets
      (Explain in Part VI )
11 Total support. Add lines 7 through
      10
12 Gross receipts from related activities, etc (see instructions)                                                12
13 First five years. If the Form 990 is for the organization's first, second, third, fourth, or fifth tax year as a section 501(c)(3) organization,
     check this box and stop here                                                                                                   ►❑
  Section C. Computation of Public Support Percentage
14   Public support percentage for 2017 (line 6, column (f) divided by line 11, column (f))                               14                               0 %
15   Public support percentage for 2016 Schedule A, Part II, line 14                                            15
16a 33 1/3% support test-2017.If the organization did not check the box on line 13, and line 14 is 33 1/3% or more, check this box
   and stop here.The organization qualifies as a publicly supported organization                                                 10. 111
  b 33 1/3% support test-2016.If the organization did not check a box on line 13 or 16a, and line 15 is 33 1/3% or more, check this
      box and stop here.The organization qualifies as a publicly supported organization                                                       ►❑
17a 10% -facts-and-circumstances test-2017.If the organization did not check a box on line 13, 16a, or 16b, and line 14
    is 10% or more, and if the organization meets the "facts-and -circumstances" test, check this box and stop here. Explain
    in Part VI how the organization meets the "facts-and -circumstances" test The organization qualifies as a publicly supported
    organization                                                                                                                                ►     EI
  b 10% -facts-and-circumstances test-2016.If the organization did not check a box on line 13, 16a, 16b, or 17a, and line
     15 is 10% or more, and if the organization meets the "facts-and -circumstances" test, check this box and stop here.
     Explain in Part VI how the organization meets the "facts-and -circumstances" test The organization qualifies as a publicly
      supported organization                                                                                                                    ►❑
18   Private foundation. If the organization did not check a box on line 13, 16a, 16b, 17a, or 17b, check this box and see
     instructions                                                                                                                        0'0
                                                                                                             Schedule A (Form 990 or 990-EZ) 2017
Schedule A (Form 990 or 990-EZ) 2017                                                                                                                      Page 3
     Part III     Support Schedule for Organizations Described in Section 509(a)(2)
                    Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 17 of 23
                  (Complete only if you checked the box on line 10 of Part I or if the organization failed to qualify under Part II. If
                  the organization fails to qualify under the tests listed below, please complete Part II.)
  Section A. Public Support
              Calendar year
                                              (a) 2013        (b) 2014        (c) 2015       (d) 2016        (e) 2017        (f) Total
    (or fiscal year beginning in) 1110.
 1   Gifts, grants, contributions, and
     membership fees received (Do not                                                                               80,423           80,423
     include any "unusual grants ")
 2 Gross receipts from admissions,
     merchandise sold or services
     performed, or facilities furnished in
     any activity that is related to the
     organization's tax-exempt purpose
 3 Gross receipts from activities that are
     not an unrelated trade or business
     under section 513
 4 Tax revenues levied for the
     organization's benefit and either paid
     to or expended on its behalf
 5 The value of services or facilities
     furnished by a governmental unit to
     the organization without charge
 6 Total. Add lines 1 through 5                                                                                     80,423           80,423
 7a Amounts included on lines 1, 2, and
     3 received from disqualified persons
   b Amounts included on lines 2 and 3
     received from other than disqualified
     persons that exceed the greater of
     $5,000 or 1% of the amount on line
     13 for the year
   c Add lines 7a and 7b
 8 Public support.(Subtract line 7c
                                                                                                                                     80,423
     from line 6)
  Section B.Total Support
                 Calendar year
                                                  (a) 2013           (b) 2014           (c) 2015            (d) 2016          (e) 2017          (f) Total
      (or fiscal year beginning in) 1110.
  9     Amounts from line 6                                                                                                          80,423            80,423
10a     Gross income from interest,
       dividends, payments received on                                                                                                                      0
       securities loans, rents, royalties and
       income from similar sources
  b     Unrelated business taxable income
       (less section 511 taxes) from                                                                                                                        0
        businesses acquired after June 30,
        1975
  c     Add lines 10a and 10b
 11     Net income from unrelated business
        activities not included in line 10b,                                                                                                                0
        whether or not the business is
        regularly carried on
 12     Other income Do not include gain or
       loss from the sale of capital assets                                                                                                                 0
       (Explain in Part VI )
 13    Total support.(Add lines 9, 10c,                                                                                              80,423            80,423
        11, and 12)
14     First five years. If the Form 990 is for the organization's first, second, third, fourth, or fifth tax year as a section 501(c)(3) organization,
       check this box and stop here                                                                                                                 1110.   m
 Section C. Computation of Public Support Percentage
15  Public support percentage for 2017 (line 8, column (f) divided by line 13, column (f))                                   15                                 0 %
16     Public support percentage from 2016 Schedule A, Part III, line 15                                                     16
 Section D. Computation of Investment Income Percentage
17 Investment income percentage for 2017 (line 10c, column (f) divided by line 13, column (f))                               17                                 0 %
18     Investment income percentage from 2016 Schedule A, Part III, line 17                                      18
19a 331/3% support tests-2017.If the organization did not check the box on line 14, and line 15 is more than 33 1/3% and line 17 is not
      more than 33 1/3%, check this box and stop here.The organization qualifies as a publicly supported organization             I*111
     b 33 1/3% support tests-2016.If the organization did not check a box on line 14 or line 19a, and line 16 is more than 33 1/3% and line 18 is
       not more than 33 1/3%, check this box and stop here.The organization qualifies as a publicly supported organization                  PP- 111
20     Private foundation. If the organization did not check a box on line 14, 19a, or 19b, check this box and see instructions                 PP- 111
                                                                                                          Schedule A (Form 990 or 990-EZ) 2017
Schedule A (Form 990 or 990-EZ) 2017                                                                                                                  Page 4
 Part IV       Supporting Organizations
                    Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 18 of 23
               (Complete only if you checked a box on line 12 of Part I If you checked 12a of Part I, complete Sections A and B If you checked 12b of
               Part I, complete Sections A and C If you checked 12c of Part I, complete Sections A, D, and E If you checked 12d of Part I, complete
               Sections A and D, and complete Part V )
    Section A. All Supporting Organizations
                                                                                                                                                Yes     No
1       Are all of the organization's supported organizations listed by name in the organization's governing documents?
        If "No," describe in Part VI how the supported organizations are designated If designated by class or purpose,
        describe the designation If historic and continuing relationship, explain
                                                                                                                                           1
2       Did the organization have any supported organization that does not have an IRS determination of status under section 509
        (a)(1) or (2)? If "Yes," explain in Part VI how the organization determined that the supported organization was described
        in section 509(a)(1) or(2)
                                                                                                                                           2
3a      Did the organization have a supported organization described in section 501(c)(4),(5), or (6)? If "Yes," answer (b) and (c)
        below
                                                                                                                                          3a
    b   Did the organization confirm that each supported organization qualified under section 501(c)(4),(5), or (6) and satisfied
        the public support tests under section 509(a)(2)? If "Yes," describe in Part VI when and how the organization made the
        determination
                                                                                                                                          3b
    c   Did the organization ensure that all support to such organizations was used exclusively for section 170(c)(2)(B) purposes?
        If "Yes," explain in Part VI what controls the organization put in place to ensure such use
                                                                                                                                          3c
4a      Was any supported organization not organized in the United States ("foreign supported organization")? If "Yes" and if you
        checked 12a or 12b in Part I, answer(b) and (c) below
                                                                                                                                          4a
    b   Did the organization have ultimate control and discretion in deciding whether to make grants to the foreign supported
        organization? If "Yes," describe in Part VI how the organization had such control and discretion despite being controlled or
                                                                                                                                          4b
        supervised by or in connection with its supported organizations
    c   Did the organization support any foreign supported organization that does not have an IRS determination under sections
        501(c)(3) and 509(a)(1) or (2)? If "Yes," explain in Part VI what controls the organization used to ensure that all support
        to the foreign supported organization was used exclusively for section 170(c)(2)(B) purposes
                                                                                                                                          4c
5a      Did the organization add, substitute, or remove any supported organizations during the tax year? If "Yes," answer(b) and
        (c) below (if applicable) Also, provide detail in Part VI, including (i) the names and EIN numbers of the supported
        organizations added, substituted, or removed,(u) the reasons for each such action, (in) the authority under the
        organization's organizing document authorizing such action, and (iv) how the action was accomplished (such as by
                                                                                                                                          5a
        amendment to the organizing document)
    b   Type I or Type II only. Was any added or substituted supported organization part of a class already designated in the
        organization's organizing document?                                                                                               5b
    c   Substitutions only. Was the substitution the result of an event beyond the organization's control?                                5c
6       Did the organization provide support (whether in the form of grants or the provision of services or facilities) to anyone othe
        than (i) its supported organizations,(n) individuals that are part of the charitable class benefited by one or more of its
        supported organizations, or (iii) other supporting organizations that also support or benefit one or more of the filing
        organization's supported organizations? If "Yes," provide detail in Part VI.
                                                                                                                                           6
7       Did the organization provide a grant, loan, compensation, or other similar payment to a substantial contributor (defined in
        section 4958(c)(3)(C)), a family member of a substantial contributor, or a 35% controlled entity with regard to a
        substantial contributor? If "Yes," complete Part I of Schedule L (Form 990 or 990-EZ)
                                                                                                                                           7
8       Did the organization make a loan to a disqualified person (as defined in section 4958) not described in line 7? If "Yes,"
        complete Part I of Schedule L (Form 990 or 990-EZ)
                                                                                                                                           8
9a      Was the organization controlled directly or indirectly at any time during the tax year by one or more disqualified persons as
        defined in section 4946 (other than foundation managers and organizations described in section 509(a)(1) or (2))? If "Yes,"
        provide detail in Part VI.
                                                                                                                                          9a
    b   Did one or more disqualified persons (as defined in line 9a) hold a controlling interest in any entity in which the supporting
        organization had an interest? If "Yes," provide detail in Part VI.
                                                                                                                                          9b
    c   Did a disqualified person (as defined in line 9a) have an ownership interest in, or derive any personal benefit from, assets in
        which the supporting organization also had an interest? If "Yes," provide detail in Part VI.
                                                                                                                                          9c
10a     Was the organization subject to the excess business holdings rules of section 4943 because of section 4943(f) (regarding
        certain Type II supporting organizations, and all Type III non-functionally integrated supporting organizations)? If "Yes,"
        answer line 10b below
                                                                                                                                          10a
    b   Did the organization have any excess business holdings in the tax year? (Use Schedule C, Form 4720, to determine whether
        the organization had excess business holdings)
                                                                                                                                   10b
                                                                                                              Schedule A (Form 990 or 990-EZ) 2017
Schedule A (Form 990 or 990-EZ) 2017                                                                                                                        Page 5
 Part IV           Supporting Organizations (continued)
                         Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 19 of 23                                                            Yes     No
11          Has the organization accepted a gift or contribution from any of the following persons?
    a       A person who directly or indirectly controls, either alone or together with persons described in (b) and (c) below, the
            governing body of a supported organization?
                                                                                                                                                lla
    b       A family member of a person described in (a) above?                                                                                 llb
    c       A 35% controlled entity of a person described in (a) or (b) above? If "Yes" to a, b, or c, provide detail in Part VI                11c
    Section B.Type I Supporting Organizations
                                                                                                                                                      Yes     No
1           Did the directors, trustees, or membership of one or more supported organizations have the power to regularly appoint or
            elect at least a majority of the organization's directors or trustees at all times during the tax year? If "No," describe in Part
            VI how the supported organization(s) effectively operated, supervised, or controlled the organization's activities If the
            organization had more than one supported organization, describe how the powers to appoint and/or remove directors or
            trustees were allocated among the supported organizations and what conditions or restrictions, if any, applied to such
            powers during the tax year
                                                                                                                                                 1
2           Did the organization operate for the benefit of any supported organization other than the supported organization(s) that
            operated, supervised, or controlled the supporting organization? If "Yes," explain in Part VI how providing such benefit
            carried out the purposes of the supported organization(s) that operated, supervised or controlled the supporting
                                                                                                                                                 2
            organization

    Section C.Type II Supporting Organizations
                                                                                                                                                      Yes     No
1           Were a majority of the organization's directors or trustees during the tax year also a majority of the directors or trustees of
            each of the organization's supported organization(s)? If "No," describe in Part VI how control or management of the
            supporting organization was vested in the same persons that controlled or managed the supported organization(s)                      1

    Section D. All Type III Supporting Organizations
                                                                                                                                                      Yes     No
1           Did the organization provide to each of its supported organizations, by the last day of the fifth month of the organization's
            tax year,(i) a written notice describing the type and amount of support provided during the prior tax year,(u) a copy of the
            Form 990 that was most recently filed as of the date of notification, and (in) copies of the organization's governing
            documents in effect on the date of notification, to the extent not previously provided?
                                                                                                                                                 1
2           Were any of the organization's officers, directors, or trustees either (i) appointed or elected by the supported organization
            (s) or (n) serving on the governing body of a supported organization? If "No," explain in Part VI how the organization
            maintained a close and continuous working relationship with the supported organization(s)
                                                                                                                                                 2
3           By reason of the relationship described in (2), did the organization's supported organizations have a significant voice in the
            organization's investment policies and in directing the use of the organization's income or assets at all times during the tax
            year? If "Yes," describe in Part VI the role the organization's supported organizations played in this regard
                                                                                                                                                 3

    Section E.Type III Functionally-Integrated Supporting Organizations
1      Check the box next to the method that the organization used to satisfy the Integral Part Test during the year (see instructions)
        a    111   The organization satisfied the Activities Test Complete line 2 below
        b    111   The organization is the parent of each of its supported organizations Complete line 3 below
        c    111   The organization supported a governmental entity Describe in Part VI how you supported a government entity (see instructions)


2           Activities Test Answer (a) and (b) below.                                                                                                 Yes     No
        a Did substantially all of the organization's activities during the tax year directly further the exempt purposes of the
          supported organization(s) to which the organization was responsive? If "Yes," then in Part VI identify those supported
          organizations and explain how these activities directly furthered their exempt purposes, how the organization was
          responsive to those supported organizations, and how the organization determined that these activities constituted
          substantially all of its activities                                                                                                   2a
        b Did the activities described in (a) constitute activities that, but for the organization's involvement, one or more of the
          organization's supported organization(s) would have been engaged in? If "Yes," explain in Part VI the reasons for the
          organization's position that its supported organization(s) would have engaged in these activities but for the organization's
          involvement                                                                                                                           2b
3           Parent of Supported Organizations Answer (a) and (b) below.
        a Did the organization have the power to regularly appoint or elect a majority of the officers, directors, or trustees of each of       3a
          the supported organizations? Provide details in Part VI.
        b Did the organization exercise a substantial degree of direction over the policies, programs and activities of each of its
          supported organizations? If "Yes," describe in Part VI. the role played by the organization in this regard
                                                                                                                                          3b
                                                                                                                    Schedule A (Form 990 or 990-EZ) 2017
Schedule A (Form 990 or 990-EZ) 2017                                                                                                                 Page 6
 Part V        Type III Non -Functionally Integrated 509(a)(3) Supporting Organizations
                     Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 20 of 23
  1      111   Check here if the organization satisfied the Integral Part Test as a qualifying trust on Nov 20, 1970 (explain in Part VI) See
               instructions. All other Tvoe III non -functionally integrated supporting organizations must complete Sections A through E

        Section A - Adjusted Net Income                                                                    (A) Prior Year           (B) Current Year
                                                                                                                                      (optional)
  1     Net short-term capital gain                                                              1
  2     Recoveries of prior-year distributions                                                   2
  3     Other gross income (see instructions)                                                    3
  4     Add lines 1 through 3                                                                    4
  5     Depreciation and depletion                                                               5
  6     Portion of operating expenses paid or incurred for production or collection of gross     6
        income or for management, conservation, or maintenance of property held for
        production of income (see instructions)
  7     Other expenses (see instructions)                                                        7
  8     Adjusted Net Income (subtract lines 5, 6 and 7 from line 4)                              8

        Section B - Minimum Asset Amount                                                                   (A) Prior Year           (B) Current Year
                                                                                                                                      (optional)

  1     Aggregate fair market value of all non-exempt-use assets (see instructions for short
        tax year or assets held for part of year)                                                1
      a Average monthly value of securities                                                      la
      b Average monthly cash balances                                                            lb
      c Fair market value of other non-exempt-use assets                                         lc
      d Total (add lines la, ib, and 1c)                                                         ld
      e Discount claimed for blockage or other factors
        (explain in detail in Part VI)
  2     Acquisition indebtedness applicable to non-exempt use assets                             2
  3     Subtract line 2 from line ld                                                             3
  4     Cash deemed held for exempt use Enter 1-1/2% of line 3 (for greater amount,see
        instructions)                                                                            4

  5     Net value of non-exempt-use assets (subtract line 4 from line 3)                         5
  6     Multiply line 5 by 035                                                                   6
  7     Recoveries of prior-year distributions                                                   7
  8     Minimum Asset Amount (add line 7 to line 6)                                              8

        Section C - Distributable Amount                                                                                              Current Year

  1     Adjusted net income for prior year (from Section A, line 8, Column A)                    1
  2     Enter 85% of line 1                                                                      2
  3     Minimum asset amount for prior year (from Section B, line 8, Column A)                   3
  4     Enter greater of line 2 or line 3                                                        4
  5     Income tax imposed in prior year                                                         5
  6     Distributable Amount.Subtract line 5 from line 4, unless subject to emergency            6
        temporary reduction (see instructions)
  7      111   Check here if the current year is the organization's first as a non -functionally-integrated Type III supporting organization (see
               instructions)
                                                                                                                Schedule A (Form 990 or 990-EZ1 2017
Schedule A (Form 990 or 990-EZ) 2017                                                                                                      Page 7
 Part V      Type III Non -Functionally Integrated 509(a)(3) Supporting Organizations (continued)
                  Case 8:20-cv-03602-PWG Document 45-1 Filed 05/14/21 Page 21 ofCurrent
 Section D - Distributions
                                                                                  23 Year
 1   Amounts paid to supported organizations to accomplish exempt purposes

 2   Amounts paid to perform activity that directly furthers exempt purposes of supported organizations, in
     excess of income from activity

 3   Administrative expenses paid to accomplish exempt purposes of supported organizations

 4   Amounts paid to acquire exempt-use assets

 5   Qualified set-aside amounts (prior IRS approval required)

 6   Other distributions (describe in Part VI) See instructions

 7 Total annual distributions. Add lines 1 through 6

 8   Distributions to attentive supported organizations to which the organization is responsive (provide
     details in Part VI) See instructions

 9   Distributable amount for 2017 from Section C, line 6

 10 Line 8 amount divided by Line 9 amount
                                                                                                      (ii)                       (iii)
     Section E - Distribution Allocations (see                            (i)                  Underdistributions            Distributable
                   instructions)                                  Excess Distributions              Pre-2017               Amount for 2017
 1 Distributable amount for 2017 from Section C, line
     6
 2 Underdistributions, if any, for years prior to 2017
(reasonable cause required-- explain in Part VI)
       See instructions
 3 Excess distributions carryover, if any, to 2017
   a
   b From 2013
   c From 2014
   d From 2015
   e From 2016
   f Total of lines 3a through e
   g Applied to underdistributions of prior years
   h Applied to 2017 distributable amount
   i Carryover from 2012 not applied (see
      instructions)
  j Remainder Subtract lines 3g, 3h, and 3i from 3f
 4 Distributions for 2017 from Section D, line 7
     $
   a Applied to underdistributions of prior years
  b Applied to 2017 distributable amount
  c Remainder Subtract lines 4a and 4b from 4
 5 Remaining underdistributions for years prior to
    2017, if any Subtract lines 3g and 4a from line 2
    If the amount is greater than zero, explain in Part VI
    See instructions
 6 Remaining underdistributions for 2017 Subtract
    lines 3h and 4b from line 1 If the amount is greater
    than zero, explain in Part VI See instructions
 7 Excess distributions carryover to 2018.Add lines
   33 and 4c
 8 Breakdown of line 7
  a Excess from 2013
  b Excess from 2014
  c Excess from 2015
  d Excess from 2016
  e Excess from 2017
                                                                                                           Schedule A (Form 990 or 990-EZ)(2017)
 Additional Data
                 Case 8:20-cv-03602-PWG Document   45-1 Filed 05/14/21 Page 22 of 23
                                        Software ID: 17005317
                                                       Software Version: 18.2.0.0
                                                                         EIN: XX-XXXXXXX
                                                                      Name:      DAWAH US A INC


Schedule A (Form 990 or 990-EZ) 2017                                                                                                              Page 8
 Part VI    Supplemental Information. Provide the explanations required by Part II, line 10, Part II, line 17a or 17b, Part III, line 12, Part IV,
            Section A, lines 1, 2, 3b, 3c, 4b, 4c, 5a, 6, 9a, 9b, 9c, 11a, 11b, and 11c, Part IV, Section B, lines 1 and 2, Part IV, Section C, line 1,
            Part IV, Section D, lines 2 and 3, Part IV, Section E, lines lc, 2a, 2b, 3a and 3b, Part V, line 1, Part V, Section B, line le, Part V
            Section D, lines 5, 6, and 8, and Part V, Section E, lines 2, 5, and 6 Also complete this part for any additional information (See
            instructions)


                                                          Facts And Circumstances Test
                             I As Filed Data - 1
lefile GRAPHIC print - DO NOT PROCESS                                    DLN: 934933191216781
                                                                               OMB No 1545-0047
SCHEDULE Case
         0       Supplemental Information
              8:20-cv-03602-PWG     Document 45-1to Form
                                                      Filed990 or 990-EZ
                                                            05/14/21 Page 23 of 23
(Form 990 or 990-
EZ)
                                 Complete to provide information for responses to specific questions on
                                     Form 990 or 990-EZ or to provide any additional information.
                                                   ► Attach to Form 990 or 990-EZ.
                                                                                                                2017
                             ► Information about Schedule 0 (Form 990 or 990-EZ) and its instructions is at     Open to Public
Department of the Trea,un                               www.irs.gov/form990.                                     Inspection
Name of the organization                                                                         Employer identification number
DAWAH US A INC
                                                                                                 XX-XXXXXXX
990 Schedule 0, Supplemental Information


    Return                                                           Explanation
   Reference
 Form 990,          MOST EXPENSES INCURRED FOR THE PURPOSE OF MEDIA AND PRINTING
 Part IX, Line
 12
EXHIBIT B
2017                                                                                                                              Department of the Treasury
                                                                                                                                  Internal Revenue Service

Instructions for Form 990
Return of Organization
Exempt From Income Tax
Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code
(except private foundations)
Section references are to the Internal Revenue Code unless                                Contents                                                                  Page
otherwise noted.
                                                                                          Appendix A. Exempt Organizations Reference
Contents                                                                     Page             Chart . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     . . . 75
Purpose of Form . . . . . . . . . . . . . . . . . . . . . . . .      .   .   .   .   1    Appendix B. How to Determine Whether an
Phone Help . . . . . . . . . . . . . . . . . . . . . . . . . . .     .   .   .   .   2        Organization's Gross Receipts Are Normally
                                                                                              $50,000 (or $5,000) or Less . . . . . . . . . . . . .               . . . 76
Email Subscription . . . . . . . . . . . . . . . . . . . . . .       .   .   .   .   2
                                                                                          Appendix C. Special Gross Receipts Tests for
General Instructions . . . . . . . . . . . . . . . . . . . . .       .   .   .   .   2
                                                                                              Determining Exempt Status of Section 501(c)
   A. Who Must File . . . . . . . . . . . . . . . . . . . .          .   .   .   .   2        (7) and 501(c)(15) Organizations . . . . . . . . .                  . . . 76
   B. Organizations Not Required To File Form                                             Appendix D. Public Inspection of Returns . . . . . .                    . . . 77
       990 or 990-EZ . . . . . . . . . . . . . . . . . . . .         .... 3
                                                                                          Appendix E. Group Returns—Reporting
   C. Sequencing List To Complete the Form                                                    Information on Behalf of the Group . . . . . . . .                  . . . 81
       and Schedules . . . . . . . . . . . . . . . . . . . .         .   .   .   .   4
                                                                                          Appendix F. Disregarded Entities and Joint
   D. Accounting Periods and Methods . . . . . .                     .   .   .   .   5        Ventures—Inclusion of Activities and Items . .                      . . . 82
   E. When, Where, and How To File . . . . . . . .                   .   .   .   .   5    Appendix G. Section 4958 Excess Benefit
   F. Extension of Time To File . . . . . . . . . . . .              .   .   .   .   6        Transactions . . . . . . . . . . . . . . . . . . . . . . .          . . . 84
   G. Amended Return/Final Return . . . . . . . . .                  .   .   .   .   6    Appendix H. Forms and Publications To File or
   H. Failure-to-File Penalties . . . . . . . . . . . . .            .   .   .   .   6        Use . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     . . . 89
   I. Group Return . . . . . . . . . . . . . . . . . . . . . .       .   .   .   .   6    Appendix I. Use of Form 990 or 990-EZ To Satisfy
    J. Requirements for a Properly Completed                                                  State Reporting Requirements . . . . . . . . . . .                  . . . 91
       Form 990 . . . . . . . . . . . . . . . . . . . . . . . .      .   .   .   .    7   Appendix J. Contributions . . . . . . . . . . . . . . . . .             . . . 92
Specific Instructions . . . . . . . . . . . . . . . . . . . . .      .   .   .   .    8   Index . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   . . . 96
   Heading. Items A–M . . . . . . . . . . . . . . . . . .                             8
                                                                     .   .   .   .
                                                                                          Future Developments
   Part I. Summary . . . . . . . . . . . . . . . . . . . . .         .   .   .   .    9
                                                                                          For the latest information about developments related to Form
   Part II. Signature Block . . . . . . . . . . . . . . . .          .   .   .       10   990 and its instructions, such as legislation enacted after they
    Part III. Statement of Program Service                                                were published, go to IRS.gov/Form990.
       Accomplishments . . . . . . . . . . . . . . . . . .           . . . 10
   Part IV. Checklist of Required Schedules . . .                    . . . 11
                                                                                          What’s New
   Part V. Statements Regarding Other IRS                                                 Disaster Relief. Disaster tax relief was enacted for those
                                                                                          impacted by Hurricane Harvey, Irma, or Maria. See Publication
       Filings and Tax Compliance . . . . . . . . . .                . . . 14
                                                                                          976, Disaster Relief, for more information.
    Part VI. Governance, Management, and
       Disclosure . . . . . . . . . . . . . . . . . . . . . . .      . . . 18             Purpose of Form
   Part VII. Compensation of Officers, Directors,                                         Forms 990 and 990-EZ are used by tax-exempt organizations,
       Trustees, Key Employees, Highest                                                   nonexempt charitable trusts, and section 527 political
       Compensated Employees, and                                                         organizations to provide the IRS with the information required by
       Independent Contractors . . . . . . . . . . . . .             .   .   .       24   section 6033.
   Part VIII. Statement of Revenue . . . . . . . . . .               .   .   .       36      An organization's completed Form 990 or 990-EZ, and a
   Part IX. Statement of Functional Expenses . .                     .   .   .       41   section 501(c)(3) organization's Form 990-T, Exempt
                                                                                          Organization Business Income Tax Return, generally are
   Part X. Balance Sheet . . . . . . . . . . . . . . . . .           .   .   .       46
                                                                                          available for public inspection as required by section 6104.
   Part XI. Reconciliation of Net Assets . . . . . .                 .   .   .       49   Schedule B (Form 990, 990-EZ, or 990-PF), Schedule of
   Part XII. Financial Statements and Reporting                      .   .   .       49   Contributors, is available for public inspection for section 527
Business Activity Codes . . . . . . . . . . . . . . . . . .          .   .   .       52   organizations filing Form 990 or 990-EZ. For other organizations
                                                                                          that file Form 990 or Form 990-EZ, parts of Schedule B (Form
Glossary . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   .   .   .       53   990, 990-EZ, or 990-PF), can be open to public inspection. See
Appendix of Special Instructions to Form 990                                              Appendix D and the Instructions for Schedule B (Form 990,
    Contents . . . . . . . . . . . . . . . . . . . . . . . . . .     . . . 74             990-EZ, or 990-PF) for more details.


Jan 18, 2018                                                                 Cat. No. 11283J
    Some members of the public rely on Form 990 or Form                          Unless otherwise specified, information should be provided
990-EZ as their primary or sole source of information about a                 for the organization's tax year. For instance, an organization
particular organization. How the public perceives an organization             should answer “Yes” to a question asking whether it conducted a
in such cases can be determined by information presented on its               certain type of activity only if it conducted that activity during the
return.                                                                       tax year.
                                                                                 The examples appearing throughout the instructions on Form
Phone Help                                                                    990 are illustrative only. They are for the purpose of completing
If you have questions and/or need help completing Form 990,                   this form and aren't all-inclusive.
please call 877-829-5500. This toll-free telephone service is                    Instructions to the Form 990 schedules are published
available Monday through Friday.                                              separately from these instructions.

Email Subscription                                                                    Organizations that have total gross income from
                                                                                      unrelated trades or businesses of at least $1,000
The IRS has established a subscription-based email service for
                                                                                !
                                                                              CAUTION also are required to file Form 990-T, Exempt
tax professionals and representatives of tax-exempt                           Organization Business Income Tax Return, in addition to any
organizations. Subscribers will receive periodic updates from the             required Form 990, 990-EZ, or 990-N.
IRS regarding exempt organization tax law and regulations,
available services, and other information. To subscribe, visit
IRS.gov/Charities- &-Non-Profits/Subscribe-to-Exempt-
                                                                              A. Who Must File
Organization-Update.                                                          Most organizations exempt from income tax under section
                                                                              501(a) must file an annual information return (Form 990 or
                                                                              990-EZ) or submit an annual electronic notice (Form 990-N),
General Instructions                                                          depending upon the organization's gross receipts and total
                                                                              assets.
Overview of Form 990                                                                  An organization may not file a “consolidated” Form 990
Note. Terms in bold are defined in the Glossary of the                         TIP to aggregate information from another organization that
Instructions for Form 990.                                                              has a different EIN, unless it is filing a group return and
          Certain Form 990 filers must file electronically. See               reporting information from a subordinate organization or
          General Instructions, Section E. When, Where, and How               organizations, reporting information from a joint venture or
  !
CAUTION   to File, later, for who must file electronically.                   disregarded entity (see Appendices E and F, later), or as
                                                                              otherwise provided for in the code, regulations, or official IRS
Form 990 is an annual information return required to be filed with            guidance. A parent exempt organization of a section 501(c)(2)
the IRS by most organizations exempt from income tax under                    title-holding company may file a consolidated Form 990-T with
section 501(a), and certain political organizations and                       the section 501(c)(2) organization, but not a consolidated Form
nonexempt charitable trusts. Parts I through XII of the form                  990.
must be completed by all filing organizations and require
reporting on the organization's exempt and other activities,                      Form 990 must be filed by an organization exempt from
finances, governance, compliance with certain federal tax filings             income tax under section 501(a) (including an organization that
and requirements, and compensation paid to certain persons.                   has not applied for recognition of exemption) if it has either (1)
Additional schedules are required to be completed depending                   gross receipts greater than or equal to $200,000 or (2) total
upon the activities and type of the organization. By completing               assets greater than or equal to $500,000 at the end of the tax
Part IV, the organization determines which schedules are                      year (with exceptions described below for organizations eligible
required. The entire completed Form 990 filed with the IRS,                   to submit Form 990-N and for certain organizations described in
except for certain contributor information on Schedule B (Form                Section B. Organizations Not Required to File Form 990 or
990, 990-EZ, or 990-PF), is required to be made available to the              990-EZ, later). This includes:
public by the IRS and the filing organization (see Appendix D.                   Organizations described in section 501(c)(3) (other than
Public Inspection of Returns), and can be required to be filed                private foundations), and
with state governments to satisfy state reporting requirements.                  Organizations described in other 501(c) subsections (other
See Appendix I. Use of Form 990 and 990-EZ to Satisfy State                   than black lung benefit trusts).
Reporting Requirements.
                                                                                 Gross receipts are the total amounts the organization
         Reminder: Don't Include Social Security Numbers                      received from all sources during its tax year, without subtracting
  !      on Publicly Disclosed Forms. Because the filing                      any costs or expenses. See Appendix B for a discussion of
CAUTION organization and the IRS are required to publicly
                                                                              gross receipts.
disclose the organization's annual information returns, social
security numbers should not be included on this form. By law,                    For purposes of Form 990 reporting, the term section 501(c)
with limited exceptions, neither the organization nor the IRS may             (3) includes organizations exempt under sections 501(e) and (f)
remove that information before making the form publicly                       (cooperative service organizations), 501(j) (amateur sports
available. Documents subject to disclosure include statements                 organizations), 501(k) (child care organizations), and 501(n)
and attachments filed with the form. For more information, see                (charitable risk pools). In addition, any organization described in
Appendix D. Public Inspection of Returns.                                     one of these sections is also subject to section 4958 if it obtains
                                                                              a determination letter from the IRS stating that it is described in
Helpful hints. The following hints can help you more efficiently              section 501(c)(3).
review these instructions and complete the form.
     See General Instructions, Section C. Sequencing List to                  Form 990-N. If an organization normally has gross receipts of
Complete the Form and Schedules, later, which provides                        $50,000 or less, it must submit Form 990-N, Electronic Notice
guidance on the recommended order for completing the form                     (e-Postcard) for Tax-Exempt Organizations Not Required To File
and applicable statements.                                                    Form 990 or 990-EZ, if it chooses not to file Form 990 or Form
     Throughout these instructions, “the organization” and the                990-EZ (with exceptions described below for certain section
“filing organization” both refer to the organization filing Form 990.         509(a)(3) supporting organizations and for certain
                                                                              organizations described in Section B. Organizations Not

                                                                        -2-                                           Instructions for Form 990
Required To File Form 990 or 990-EZ, later). See Appendix B for                Section 4947(a)(1) nonexempt charitable trusts. A
a discussion of gross receipts.                                                nonexempt charitable trust described under section 4947(a)
Form 990-EZ. If an organization has gross receipts less than                   (1) (if it isn't treated as a private foundation) is required to file
$200,000 and total assets at the end of the tax year less than                 Form 990 or 990-EZ, unless excepted under Section B.
$500,000, it can choose to file Form 990-EZ, Short Form Return                 Organizations Not Required To File Form 990 or 990-EZ, later.
of Organization Exempt From Income Tax, instead of Form 990.                   Such a trust is treated like an exempt section 501(c)(3)
See the Instructions for Form 990-EZ for more information. See                 organization for purposes of completing the form. Section
the special rules below regarding controlling organizations                    4947(a)(1) trusts must complete all sections of the Form 990 and
under section 512(b)(13) and sponsoring organizations of                       schedules that section 501(c)(3) organizations must complete.
donor advised funds.                                                           All references to a section 501(c)(3) organization in the Form
                                                                               990, schedules, and instructions include a section 4947(a)(1)
   If an organization eligible to submit the Form 990-N or file the
                                                                               trust (for instance, such a trust must complete Schedule A (Form
Form 990-EZ chooses to file the Form 990, it must file a
                                                                               990 or 990-EZ)), unless otherwise specified. If such a trust does
complete return.
                                                                               not have any taxable income under Subtitle A of the Code, it can
Foreign and U.S. possession organizations. Foreign                             file Form 990 or 990-EZ to meet its section 6012 filing
organizations and U.S. possession organizations as well as                     requirement and does not have to file Form 1041, U.S. Income
domestic organizations must file Form 990 or 990-EZ unless                     Tax Return for Estates and Trusts.
specifically excepted under Section B. Organizations Not
                                                                               Returns when exempt status not yet established. An
Required To File Form 990 or 990-EZ, later. Report amounts in
                                                                               organization is required to file Form 990 under these instructions
U.S. dollars and state what conversion rate the organization
                                                                               if the organization claims exempt status under section 501(a) but
uses. Combine amounts from inside and outside the United
                                                                               has not established such exempt status by filing Form 1023,
States and report the total for each item. All information must be
                                                                               Application for Recognition of Exemption Under Section 501(c)
written in English.
                                                                               (3) of the Internal Revenue Code, Form 1023-EZ, Streamlined
Sponsoring organizations of donor advised funds. If                            Application for Recognition of Exemption Under Section 501(c)
required to file an annual information return for the year,                    (3) of the Internal Revenue Code, or Form 1024, Application for
sponsoring organizations of donor advised funds must file                      Recognition of Exemption Under Section 501(a), and receiving
Form 990 and not Form 990-EZ.                                                  an IRS determination letter recognizing tax-exempt status. In
                                                                               such a case, the organization must check the “Application
Controlling organizations described in section 512(b)(13).
                                                                               pending” checkbox in Form 990, Item B, Heading, page 1
A controlling organization of one or more controlled entities,
                                                                               (whether or not a Form 1023, 1023-EZ, or 1024 has been filed)
as described in section 512(b)(13), must file Form 990 and not
                                                                               to indicate that Form 990 is being filed in the belief that the
Form 990-EZ if it is required to file an annual information return
                                                                               organization is exempt under section 501(a), but that the IRS
for the year and if there was any transfer of funds between the
                                                                               has not yet recognized such exemption.
controlling organization and any controlled entity during the year.
                                                                                    To qualify for tax exemption retroactive to the date of its
Section 509(a)(3) supporting organizations. A section                          organization or formation, an organization claiming tax-exempt
509(a)(3) supporting organization must file Form 990 or                        status under section 501(c)(3), 501(c)(9), or 501(c)(17) generally
990-EZ, even if its gross receipts are normally $50,000 or less,               must file Form 1023, 1023-EZ, or 1024 within 27 months of the
and even if it is described in Rev. Proc. 96-10, 1996-1 C.B. 577,              end of the month in which it was legally organized or formed.
or is an affiliate of a governmental unit described in Rev. Proc.
95-48, unless it qualifies as one of the following:                                     An organization that has filed a letter application for
                                                                                 !      recognition of exemption as a qualified nonprofit health
    1. An integrated auxiliary of a church described in
                                                                               CAUTION insurance issuer under section 501(c)(29), or plans to do
Regulations section 1.6033-2(h),
                                                                               so, but has not yet received an IRS determination letter
    2. The exclusively religious activities of a religious order,              recognizing exempt status, must check the “Application
or                                                                             pending” checkbox in the Form 990 Heading, Item B.
    3. An organization, the gross receipts of which are normally
not more than $5,000, that supports a section 501(c)(3) religious              B. Organizations Not Required To File
organization.
                                                                               Form 990 or 990-EZ
If the organization is described in (3) but not in (1) or (2), then it
must submit Form 990-N unless it voluntarily files Form 990 or                 An organization does not have to file Form 990 or 990-EZ even if
990-EZ.                                                                        it has at least $200,000 of gross receipts for the tax year or
                                                                               $500,000 of total assets at the end of the tax year if it is
Section 501(c)(7) and 501(c)(15) organizations. Section                        described below (except for section 509(a)(3) supporting
501(c)(7) and 501(c)(15) organizations apply the same gross                    organizations, which are described earlier). See Section A. Who
receipts test as other organizations to determine whether they                 Must File to determine if the organization can file Form 990-EZ
must file Form 990, but use a different definition of gross receipts           instead of Form 990. An organization described in paragraph 10,
to determine whether they qualify as tax-exempt for the tax year.              11, or 13 of this Section B is required to submit Form 990-N
See Appendix C for more information.                                           unless it voluntarily files Form 990, 990-EZ, or 990-BL, as
Section 527 political organizations. A tax-exempt political                    applicable.
organization must file Form 990 or 990-EZ if it had $25,000 or                     Certain religious organizations.
more in gross receipts during its tax year, even if its gross
receipts are normally $50,000 or less, unless it meets one of the                  1. A church, an interchurch organization of local units of a
exceptions for certain political organizations under Section B.                church, a convention or association of churches, or an
Organizations Not Required To File Form 990 or 990-EZ, later. A                integrated auxiliary of a church as described in Regulations
qualified state or local political organization must file Form 990 or          section 1.6033-2(h) (such as a men's or women's organization,
990-EZ only if it has gross receipts of $100,000 or more. Political            religious school, mission society, or youth group).
organizations aren't required to submit Form 990-N.                                2. A church-affiliated organization that is exclusively
                                                                               engaged in managing funds or maintaining retirement programs
                                                                               and is described in Rev. Proc. 96-10, 1996-1 C.B. 577. But see

Instructions for Form 990                                                -3-
the filing requirements for section 509(a)(3) supporting                      13. A black lung benefit trust described in section 501(c)(21).
organizations in A. Who Must File.                                         Use Form 990-BL, Information and Initial Excise Tax Return for
     3. A school below college level affiliated with a church or           Black Lung Benefit Trusts and Certain Related Persons.
operated by a religious order described in Regulations section                14. A religious or apostolic organization described in section
1.6033-2(g)(1)(vii).                                                       501(d). Use Form 1065, U.S. Return of Partnership Income.
     4. A mission society sponsored by, or affiliated with, one or            15. A stock bonus, pension, or profit-sharing trust that
more churches or church denominations, if more than half of the            qualifies under section 401. Use Form 5500, Annual Return/
society's activities are conducted in, or directed at, persons in          Report of Employee Benefit Plan.
foreign countries.
                                                                                    Subordinate organizations in a group exemption
     5. An exclusively religious activity of any religious order            TIP which are included in a group return filed by the
described in Rev. Proc. 91-20, 1991-1 C.B. 524.                                   central organization for the tax year should not file a
     Certain governmental organizations.                                   separate Form 990 or Form Form 990-EZ for the tax year.
     6. A state institution whose income is excluded from gross
income under section 115.                                                  C. Sequencing List To Complete the
     7. A governmental unit or affiliate of a governmental unit
described in Rev. Proc. 95-48, 1995-2 C.B. 418. But see the
                                                                           Form and Schedules
filing requirements for section 509(a)(3) supporting                       You may find the following list helpful. It limits jumping from one
organizations in A. Who Must File.                                         part of the form to another to make a calculation or determination
                                                                           needed to complete an earlier part. Certain later parts of the
     8. An organization described in section 501(c)(1). A section          form must first be completed in order to complete earlier parts. In
501(c)(1) organization is a corporation organized under an Act of          general, first complete the core form, and then complete
Congress that is an instrumentality of the United States, and              alphabetically Schedules A–N and Schedule R, except as
exempt from federal income taxes.                                          provided below. Schedule O (Form 990 or 990-EZ),
     Certain political organizations.                                      Supplemental Information to Form 990, should be completed as
     9. A political organization that is:                                  the core form and schedules are completed. Note that all
    A state or local committee of a political party;                       organizations filing Form 990 must file Schedule O.
    A political committee of a state or local candidate;                            A public charity described in section 170(b)(1)(A)(iv),
    A caucus or association of state or local officials; or                 TIP 170(b)(1)(A)(vi), or 509(a)(2) that isn't within its initial five
    Required to report under the Federal Election Campaign Act                      years of existence should first complete Part II or III of
of 1971 as a political committee (as defined in section 301(4) of          Schedule A (Form 990 or 990-EZ) to ensure that it continues to
such Act).                                                                 qualify as a public charity for the tax year. If it fails to qualify as a
     Certain organizations with limited gross receipts.                    public charity, then it must file Form 990-PF rather than Form
     10. An organization whose gross receipts are normally                 990 or Form 990-EZ, and check the box for “Initial return of a
$50,000 or less. Such organizations generally are required to              former public charity” on page 1 of Form 990-PF.
submit Form 990-N if they choose not to file Form 990 or Form
990-EZ. To determine what an organization's gross receipts                    1. Complete Items A through F and H(a) through M in the
“normally” are, see Appendix B. How to Determine Whether an                Heading of Form 990, on page 1.
Organization's Gross Receipts Are Normally $50,000 (or $5,000)                2. See the instructions for definitions of related
or Less.                                                                   organization and control and determine the organization's
     11. Foreign organizations and organizations located in U.S.           related organizations required to be listed in Schedule R (Form
possessions, whose gross receipts from sources within the                  990).
United States are normally $50,000 or less and which did not                  3. Determine the organization's officers, directors, trustees,
engage in significant activity in the United States (other than            key employees, and five highest compensated employees
investment activity). Such organizations, if they claim U.S. tax           required to be listed on Form 990, Part VII, Section A.
exemption or are recognized by the IRS as tax-exempt,                         4. Complete Parts VIII, IX, and X of Form 990.
generally are required to submit Form 990-N if they choose not
to file Form 990 or 990-EZ.                                                   5. Complete Item G in the Heading section of Form 990, on
                                                                           page 1.
If a foreign organization or U.S. possession organization is                  6. Complete Parts III, V, VII, XI, and XII of Form 990.
required to file Form 990 or Form 990-EZ, then its worldwide                  7. See the Instructions for Schedule L (Form 990 or
gross receipts, as well as assets, are taken into account in               990-EZ), Transactions With Interested Persons, and complete
determining whether it qualifies to file Form 990-EZ.                      Schedule L (Form 990 or 990-EZ) (if required).
    Certain organizations that file different kinds of annual                 8. Complete Part VI of Form 990. Transactions reported on
information returns.                                                       Schedule L (Form 990 or 990-EZ) are relevant to determining
    12. A private foundation (including a private operating                independence of members of the governing body under Form
foundation) exempt under section 501(c)(3) and described in                990, Part VI, line 1b.
section 509(a). Use Form 990-PF, Return of Private Foundation.                9. Complete Part I of Form 990 based on information
Also use Form 990-PF for a taxable private foundation, a section           derived from other parts of the form.
4947(a)(1) nonexempt charitable trust treated as a private
                                                                              10. Complete Part IV of Form 990 to determine which
foundation, and a private foundation terminating its status by
                                                                           schedules must be completed by the organization.
becoming a public charity under section 507(b)(1)(B) (for tax
years within its 60-month termination period). If the organization            11. Complete Schedule O (Form 990 or 990-EZ) and any
successfully terminates, then it files Form 990 or 990-EZ in its           other applicable schedules (for “Yes” boxes that were checked
final year of termination.                                                 in Part IV). Use Schedule O (Form 990 or 990-EZ) to provide
                                                                           required supplemental information and other narrative
                                                                           explanations for questions on the core Form 990. For questions


                                                                     -4-                                             Instructions for Form 990
on Form 990 schedules, use the narrative part of each schedule                Statement of Financial Accounting Standards 116, Accounting
to provide supplemental narrative.                                            for Contributions Received and Contributions Made (SFAS
   12. Complete Part II, Signature Block, of Form 990.                        116), now codified in FASB Accounting Standards Codification
                                                                              958, Not-for-Profit Entities (ASC 958). See Notice 96-30, 1996-1
D. Accounting Periods and Methods                                             C.B. 378. An organization that makes a change in accounting
                                                                              method, regardless of whether it files Form 3115, must report
These are the accounting periods covered under the law.                       any adjustment required by section 481(a) in Parts VIII through
Accounting Periods                                                            XI and in Schedule D (Form 990), Supplemental FInancial
                                                                              Statements, Parts XI and XII, as applicable.
Calendar year. Use the 2017 Form 990 to report on the 2017                    State reporting. Many states that accept Form 990 in place of
calendar year accounting period. A calendar year accounting                   their own forms require that all amounts be reported based on
period begins on January 1 and ends on December 31.                           the accrual method of accounting. If the organization prepares
Fiscal year. If the organization has established a fiscal year                Form 990 for state reporting purposes, it can file an identical
accounting period, use the 2017 Form 990 to report on the                     return with the IRS even though the return does not agree with
organization's fiscal year that began in 2017 and ended 12                    the books of account, unless the way one or more items are
months later. A fiscal year accounting period should normally                 reported on the state return conflicts with the instructions for
coincide with the natural operating cycle of the organization. Be             preparing Form 990 for filing with the IRS.
certain to indicate in Item A of the Heading of Form 990 the date                Example 1. The organization maintains its books on the
the organization's fiscal year began in 2017 and the date the                 cash receipts and disbursements method of accounting but
fiscal year ended in 2018.                                                    prepares a Form 990 return for the state based on the accrual
Short period. A short accounting period is a period of less than              method. It could use that return for reporting to the IRS.
12 months, which exists when an organization first commences                     Example 2. A state reporting requirement requires the
operations, changes its accounting period, or terminates. If the              organization to report certain revenue, expense, or balance
organization's short year began in 2017, and ended before                     sheet items differently from the way it normally accounts for
December 31, 2017 (not on or after December 31, 2017), it may                 them on its books. A Form 990 prepared for that state is
use either 2016 Form 990 or 2017 Form 990 to file for the short               acceptable for the IRS reporting purposes if the state reporting
year. The 2017 form may also be used for a short period                       requirement does not conflict with the Instructions for Form 990.
beginning in 2018 and ending before December 31, 2018 (not
on or after December 31, 2018). When doing so, provide the                        An organization should keep a reconciliation of any
information for designated years listed on the return, other than             differences between its books of account and the Form 990 that
the tax year being reported, as if they were updated on the 2018              is filed. Organizations with audited financial statements are
form. For example, provide the information in Schedule A, Part II,            required to provide such reconciliations on Schedule D (Form
for the tax years 2014–2018, rather than for tax years 2013–                  990), Parts XI through XII.
2017. A short period return cannot be filed electronically unless it                  See Pub. 538, Accounting Periods and Methods, and
is an initial return for which the “Initial return” box is checked in          TIP the instructions to Forms 1128 and 3115, about
Item B of the Heading or a final return for which the “Final return/                  reporting changes to accounting periods and methods.
terminated” box is checked in Item B of the Heading.
Accounting period change. If the organization changes its                     E. When, Where, and How To File
accounting period, it must file a Form 990 for the short period               File Form 990 by the 15th day of the 5th month after the
resulting from the change. Write “Change of Accounting Period”                organization's accounting period ends (May 15th for a
at the top of this short-period return.                                       calendar-year filer). If the due date falls on a Saturday, Sunday,
    If the organization has previously changed its annual                     or legal holiday, file on the next business day. A business day is
accounting period at any time within the 10-calendar-year period              any day that isn't a Saturday, Sunday, or legal holiday.
that includes the beginning of the short period resulting from                   If the organization is liquidated, dissolved, or terminated, file
the current change in accounting period, and it had a Form                    the return by the 15th day of the 5th month after liquidation,
990-series filing requirement or income tax return filing                     dissolution, or termination.
requirement at any time during that 10-year period, it must also
file a Form 1128, Application To Adopt, Change, or Retain a Tax                   If the return isn't filed by the due date (including any extension
Year, with the short-period return. See Rev. Proc. 85-58, 1985-2              granted), explain in a separate attachment, giving the reasons
C.B. 740.                                                                     for not filing on time.
    If an organization that submits Form 990-N changes its                       Send the return to:
accounting period, it must report this change on Form 990, Form
990-EZ, or Form 1128, or by sending a letter to Internal Revenue                  Department of the Treasury
Service, 1973 Rulon White Blvd., Ogden, UT 84201.                                 Internal Revenue Service Center
                                                                                  Ogden, UT 84201-0027
Accounting Methods
Unless instructed otherwise, the organization should generally                Foreign and U.S. possession organizations. If the
use the same accounting method on the return (including the                   organization's principal business, office, or agency is located in a
Form 990 and all schedules) to report revenue and expenses                    foreign country or U.S. possession, send the return to:
that it regularly uses to keep its books and records. To be
acceptable for Form 990 reporting purposes, however, the                          Department of the Treasury
method of accounting must clearly reflect income.                                 Internal Revenue Service Center
Accounting method change. Generally, the organization must                        P.O. Box 409101
file Form 3115, Application for Change in Accounting Method, to                   Ogden, UT 84409
change its accounting method. An exception applies where a
section 501(c) organization changes its accounting method to                  Private delivery services. Tax-exempt organizations can use
comply with the Financial Accounting Standards Board (FASB)                   certain private delivery services (PDS) designated by the IRS to

Instructions for Form 990                                               -5-
meet the “timely mailing as timely filing” rule for tax returns. Go to         supplementing the return) to the state with which it filed a copy of
IRS.gov/PDS for the current list of designated services.                       Form 990 to meet that state's reporting requirement. A state may
   The PDS can tell you how to get written proof of the mailing                require an organization to file an amended Form 990 to satisfy
date.                                                                          state reporting requirements, even if the original return was
                                                                               accepted by the IRS.
   For the IRS mailing address to use if you’re using PDS, go to
IRS.gov/PDSstreetAddresses.                                                    H. Failure-to-File Penalties
          Private delivery services cannot deliver items to P.O.
                                                                               Against the organization. Under section 6652(c)(1)(A), a
  !       boxes. You must use the U.S. Postal Service to mail any
                                                                               penalty of $20 a day, not to exceed the lesser of $10,000 or 5%
          item to an IRS P.O. box address.
                                                                               of the gross receipts of the organization for the year, can be
CAUTION


                                                                               charged when a return is filed late, unless the organization
Electronic filing. The organization can file Form 990 and
                                                                               shows that the late filing was due to reasonable cause.
related forms, schedules, and attachments electronically.
                                                                               Organizations with annual gross receipts exceeding
However, if an organization files at least 250 returns of any type
                                                                               $1,028,500 are subject to a penalty of $100 for each day failure
during the calendar year ending with or within the organization's
                                                                               continues (with a maximum penalty for any one return of
tax year and has total assets of $10 million or more at the end
                                                                               $51,000). The penalty applies on each day after the due date
of the tax year, it must file Form 990 electronically. “Returns” for
                                                                               that the return isn't filed.
this purpose include information returns (for example, Forms
W-2 and Forms 1099), income tax returns, employment tax                            Tax-exempt organizations that are required to file
returns (including quarterly Forms 941, Employer's Quarterly                   electronically but don't are deemed to have failed to file the
Federal Tax Return), and excise tax returns.                                   return. This is true even if a paper return is submitted, unless the
                                                                               organization files by paper to report a name change.
    If an organization is required to file a return electronically but
does not, the organization is considered not to have filed its                     The penalty can also be charged if the organization files an
return, even if a paper return is submitted, unless it is reporting a          incomplete return, such as by failing to complete a required line
name change, in which case it must file by paper and attach the                item or a required part of a schedule. To avoid penalties and
documents described in Specific Instructions, Item B.                          having to supply missing information later:
Checkboxes, later. See Regulations section 301.6033-4 for                         Complete all applicable line items,
more information on mandatory electronic filing of Form 990.                      Unless instructed to skip a line, answer each question on the
                                                                               return,
    For additional information on the electronic filing requirement,
                                                                                  Make an entry (including a zero when appropriate) on all lines
visit IRS.gov/Filing.
                                                                               requiring an amount or other information to be reported, and
    The IRS may waive the requirements to file electronically in                  Provide required explanations as instructed.
cases of undue hardship. For information on filing a waiver, see
                                                                                   Also, this penalty can be imposed if the organization's return
Notice 2010-13, 2010-4 I.R.B. 327, available at
                                                                               contains incorrect information. For example, an organization that
IRS.gov/irb/2010-04_IRB/ar14.html.
                                                                               reports contributions net of related fundraising expenses can be
F. Extension of Time To File                                                   subject to this penalty.
Use Form 8868, Application for Automatic Extension of Time To                      Use of a paid preparer does not relieve the organization of its
File an Exempt Organization Return, to request an automatic                    responsibility to file a complete and accurate return.
extension of time to file.                                                     Against responsible person(s). If the organization does not
                                                                               file a complete return or does not furnish correct information, the
G. Amended Return/Final Return                                                 IRS will send the organization a letter that includes a fixed time
To amend the organization's return for any year, file a new return             to fulfill these requirements. After that period expires, the person
including any required schedules. Use the version of Form 990                  failing to comply will be charged a penalty of $10 a day. The
applicable to the year being amended. The amended return                       maximum penalty on all persons for failures for any one return
must provide all the information called for by the form and                    shall not exceed $5,000.
instructions, not just the new or corrected information. Check the                  There are also penalties (fines and imprisonment) for willfully
“Amended return” box in Item B of the Heading of the return on                 not filing returns and for filing fraudulent returns and statements
page 1 of the form. Also, enter in Schedule O (Form 990 or                     with the IRS (see sections 7203, 7206, and 7207). States can
990-EZ) which parts and schedules of the Form 990 were                         impose additional penalties for failure to meet their separate
amended and describe the amendments.                                           filing requirements.
    The organization can file an amended return at any time to                 Automatic revocation for nonfiling for three consecutive
change or add to the information reported on a previously filed                years. The law requires most tax-exempt organizations, other
return for the same period. It must make the amended return                    than churches, to file an annual Form 990, 990-EZ, or 990-PF
available for inspection for 3 years from the date of filing or 3              with the IRS, or to submit a Form 990-N e-Postcard to the IRS. If
years from the date the original return was due, whichever is                  an organization fails to file an annual return or submit a notice as
later.                                                                         required for 3 consecutive years, its tax-exempt status is
    If the organization needs a complete copy of its previously                automatically revoked on and after the due date for filing its third
filed return, it can file Form 4506, Request for Copy of Tax                   annual return or notice. Organizations that lose their tax-exempt
Return.                                                                        status may need to file income tax returns and pay income tax,
                                                                               but may apply for reinstatement of exemption. For details, go to
    If the return is a final return, the organization must check the           IRS.gov/EO.
“Final return/terminated” box in Item B of the Heading on page 1
of the form, and complete Schedule N (Form 990 or 990-EZ),                     I. Group Return
Liquidation, Termination, Dissolution, or Significant Disposition
                                                                               A central, parent, or similar organization can file a group return
of Assets.
                                                                               on Form 990 for two or more subordinate or local organizations
Amended returns and state filing considerations. State law                     that are:
may require that the organization send a copy of an amended
Form 990 return (or information provided to the IRS

                                                                         -6-                                          Instructions for Form 990
   Affiliated with the central organization at the time its tax year          records longer than 3 years. Form 990, Part VI, line 14, asks
ends,                                                                         whether the organization has a document retention and
   Subject to the central organization's general supervision or               destruction policy.
control,                                                                         The organization should also keep copies of any returns it
   Exempt from tax under a group exemption letter that is still               has filed. They help in preparing future returns and in making
in effect, and                                                                computations when filing an amended return.
   Using the same tax year as the central organization.
                                                                              Rounding off to whole dollars. The organization must round
   The central organization can't use a Form 990-EZ for the                   off cents to whole dollars on the returns and schedules, unless
group return.                                                                 otherwise noted for particular questions. To round, drop
   A subordinate organization may choose to file a separate                   amounts under 50 cents and increase amounts from 50 to 99
annual information return instead of being included in the group              cents to the next dollar. For example, $1.49 becomes $1 and
return.                                                                       $2.50 becomes $3. If the organization has to add two or more
                                                                              amounts to figure the amount to enter on a line, include cents
    If the central organization is required to file a return for              when adding the amounts and round off only the total.
itself, it must file a separate return and can't be included in the
group return. See Regulations section 1.6033-2(d)(1). See                     Completing all lines. Make an entry (including -0- when
Section B. Organizations Not Required To File Form 990 or                     appropriate) on all lines requiring an amount or other information
990-EZ, earlier, for a list of organizations not required to file.            to be reported. Don't leave any applicable lines blank, unless
                                                                              expressly instructed to skip that line. If answering a line is
   Every year, each subordinate organization must authorize the               predicated on a “Yes” answer to the preceding line, and if the
central organization in writing to include it in the group return and         organization's answer to the preceding line was “No,” then leave
must declare, under penalties of perjury, that the authorization              the “If Yes” line blank.
and the information it submits to be included in the group return                  All filers must file Schedule O (Form 990 or 990-EZ). Certain
are true and complete.                                                        questions require all filers to provide an explanation in
  The central organization should send the annual information                 Schedule O (Form 990 or 990-EZ). In general, answers can be
update required to maintain a group exemption ruling (a                       explained or supplemented in Schedule O (Form 990 or 990-EZ)
separate requirement from the annual return) to:                              if the allotted space in the form or other schedule is insufficient,
                                                                              or if a “Yes” or “No” answer is required but the organization
    Department of the Treasury                                                wishes to explain its answer.
    Internal Revenue Service Center                                                Missing or incomplete parts of the form and/or required
    Ogden, UT 84201-0027                                                      schedules may result in the IRS contacting you to obtain the
                                                                              missing information. Failure to supply the information may result
   For special instructions regarding answering certain Form                  in a penalty being assessed to your account. For tips on filing
990 questions about parts or schedules in the context of a group              complete returns, go to IRS.gov/Charities.
return, see Appendix E. Group Returns–Reporting Information
                                                                              Reporting proper amounts. Some lines request information
on Behalf of the Group.
                                                                              reported on other forms filed by the organization (such as Forms
J. Requirements for a Properly                                                W-2, 1099, and 990-T). If the organization is aware that the
                                                                              amount actually reported on the other form is incorrect, it must
Completed Form 990                                                            report on Form 990 the information that should have been
All organizations filing Form 990 must complete Parts I through               reported on the other form (in addition to filing an amended form
XII, Schedule O (Form 990 or 990-EZ), and any schedules for                   with the proper amount).
which a “Yes” response is indicated in Part IV. If an organization               In general, don't report negative numbers, but use -0- instead
isn't required to file Form 990 but chooses to do so, it must file a          of a negative number, unless the instructions otherwise provide.
complete return and provide all of the information requested,                 Report revenue and expenses separately and don't net related
including the required schedules.                                             items, unless otherwise provided.
Public inspection. In general, all information the organization               Inclusion of activities and items of disregarded entities
reports on or with its Form 990, including schedules and                      and joint ventures. An organization must report on its Form
attachments, will be available for public inspection. Note,                   990 all of the revenues, expenses, assets, liabilities, and net
however, the special rules for Schedule B (Form 990, 990-EZ, or               assets or funds of a disregarded entity of which it is the sole
990-PF), Schedule of Contributors, a required schedule for                    member, and must report on its Form 990 its share of all such
certain organizations that file Form 990. Make sure the forms                 items of a joint venture or other investment or arrangement
and schedules are clear enough to photocopy legibly. For more                 treated as a partnership for federal income tax purposes. This
information on public inspection requirements, see Appendix D.                includes passive investments. In addition, the organization
Public Inspection of Returns, and Pub. 557, Tax-Exempt Status                 generally must report activities of a disregarded entity or a joint
for Your Organization.                                                        venture on the appropriate parts or schedules of Form 990. For
                                                                              special instructions about the treatment of disregarded entities
Signature. A Form 990 isn't complete without a proper
                                                                              and joint ventures for various parts of the form, see Appendix F.
signature. For details, see the instructions to Part II, Signature
                                                                              Disregarded Entities and Joint Ventures—Inclusion of Activities
Block, later.
                                                                              and Items.
Recordkeeping. The organization's records should be kept for
                                                                              Reporting information from third parties. Some lines
as long as they may be needed for the administration of any
                                                                              request information that the organization may need to obtain
provision of the Internal Revenue Code. Usually, records that
                                                                              from third parties, such as compensation paid by related
support an item of income, deduction, or credit must be kept for
                                                                              organizations; family and business relationships between
a minimum of 3 years from the date the return is due or filed,
                                                                              officers, directors, trustees, key employees, and certain
whichever is later. Keep records that verify the organization's
                                                                              businesses they own or control; the organization's share of the
basis in property for as long as they are needed to figure the
                                                                              income and assets of a partnership or joint venture in which it
basis of the original or replacement property. Applicable law and
                                                                              has an ownership interest; and certain transactions between the
an organization's policies can require that the organization retain

Instructions for Form 990                                               -7-
organization and interested persons. The organization should                  organization changed its name, file Form 990 by paper and
make reasonable efforts to obtain this information. If it is unable           attach the following documents:
to obtain certain information by the due date for filing the return,
it should file Form(s) 8868 to request a filing extension. See                 IF the organization is . . .      THEN attach . . .
Section F. Extension of Time To File, earlier. If the organization
is unable to obtain this information by the extended due date                  A corporation                     A copy of the amendment to the
after making reasonable efforts, and isn't certain of the answer to                                              articles of incorporation and proof of
a particular question, it may make a reasonable estimate, where                                                  filing with the appropriate state
                                                                                                                 authority.
applicable, and explain in Schedule O.
                                                                               A trust                           A copy of the amendment to the trust
Assembling Form 990, Schedules, and                                                                              instrument, or a resolution to amend
                                                                                                                 the trust instrument, showing the
Attachments                                                                                                      effective date of the change of name
Before filing Form 990, assemble the package of forms,                                                           and signed by at least one trustee.
schedules, and attachments in the following order.                             An unincorporated association     A copy of the amendment to the
    1. Core form with Parts I through XII completed, filed in                                                    articles of association, constitution, or
numerical order.                                                                                                 other organizing document, showing
                                                                                                                 the effective date of the change of
    2. Schedules, completed as applicable, filed in alphabetical
                                                                                                                 name and signed by at least two
order (see Form 990, Part IV, for required schedules). All pages                                                 officers, trustees, or members.
of a required schedule must be submitted by Form 990 paper
filers, even if the filer is only required to complete certain parts
but not all of the schedule.                                                    Initial return. Check this box if this is the first time the
    3. Attachments, completed as applicable. These include (a)                organization is filing a Form 990 and it has not previously filed a
name change amendment to organizing document required by                      Form 990-EZ, 990-PF, 990-T, or 990-N.
Item B under Heading; (b) list of subordinate organizations                     Final return/terminated. Check this box if the organization
included in a group return required by Item H under Heading;                  has terminated its existence or ceased to be a section 501(a) or
(c) articles of merger or dissolution, resolutions, and plans of              section 527 organization and is filing its final return as an exempt
liquidation or merger required by Schedule N (Form 990 or                     organization or section 4947(a)(1) trust. For example, an
990-EZ); (d) reasonable cause explanation for a late-filed return;            organization should check this box when it has ceased
and (e) for hospital organizations only, a copy of the most                   operations and dissolved, merged into another organization, or
recent audited financial statements.                                          has had its exemption revoked by the IRS. An organization that
                                                                              checks this box because it has liquidated, terminated, or
   Don't attach materials not authorized in the instructions or not
                                                                              dissolved during the tax year must also attach Schedule N (Form
otherwise authorized by the IRS.
                                                                              990 or 990-EZ).
        To facilitate the processing of your return, don't
                                                                                       An organization must support any claim to have
  !     password protect or encrypt PDF attachments.
CAUTION Password protecting or encrypting a PDF file that is                     !     liquidated, terminated, dissolved, or merged by
                                                                               CAUTION attaching a certified copy of its articles of dissolution or
attached to an e-filed return prevents the IRS from opening the
                                                                              merger approved by the appropriate state authority. If a certified
attachment.
                                                                              copy of its articles of dissolution or merger isn't available, the
                                                                              organization must submit a copy of a resolution or resolutions of

Specific Instructions                                                         its governing body approving plans of liquidation, termination,
                                                                              dissolution, or merger.
                                                                                  Amended return. Check this box if the organization
                                                                              previously filed a return with the IRS for a tax year and is now
Heading. Items A–M                                                            filing another return for the same tax year to amend the
Complete items A through M.                                                   previously filed return. Enter in Schedule O (Form 990 or
                                                                              990-EZ) the parts and schedules of the Form 990 that were
Item A. Accounting period. File the 2017 return for calendar                  amended and describe the amendments. See General
year 2017 and fiscal years that began in 2017 and ended in                    Instructions, Section G. Amended Return/Final Return, earlier,
2018. For a fiscal year return, fill in the tax year space at the top         for more information.
of page 1. See General Instructions, Section D. Accounting                        Application pending. Check this box if the organization
Periods and Methods, earlier, for additional information about                either has filed a Form 1023, 1023-EZ, or 1024 with the IRS and
accounting periods.                                                           is awaiting a response, or claims tax-exempt status under
Item B. Checkboxes. The following checkboxes are under                        section 501(a) but has not filed Form 1023, 1023-EZ, or 1024 to
Item B.                                                                       be recognized by the IRS as tax-exempt. If this box is checked,
    Address change. Check this box if the organization changed                the organization must complete all parts of Form 990 and any
its address and has not reported the change on its most recently              required schedules. An organization that is required to file an
filed Form 990, 990-EZ, 990-N, or 8822-B or in correspondence                 annual information return (Form 990 or Form 990-EZ) or submit
to the IRS.                                                                   an annual electronic notice (Form 990-N) for a tax year (see
                                                                              General Instructions, Section A. Who Must File, earlier) must do
        If a change in address occurs after the return is filed, use          so even if it has not yet filed a Form 1023, 1023-EZ, or 1024 with
 TIP Form 8822-B, Change of Address or Responsible                            the IRS, if it claims tax-exempt status.
        Party—Business, to notify the IRS of the new address.
                                                                                   To qualify for tax exemption retroactive to the date of its
    Name change. Check this box if the organization changed its               organization or formation, an organization claiming tax-exempt
legal name (not its “doing business as” name) and if the                      status under section 501(c)(3), 501(c)(9), or 501(c)(17) generally
organization has not reported the change on its most recently                 must file Form 1023, 1023-EZ, or 1024 within 27 months of the
filed Form 990 or 990-EZ or in correspondence to the IRS. If the              end of the month in which it was legally organized or formed.


                                                                        -8-                                           Instructions for Form 990
Item C. Name and address. Enter the organization's legal                      Item G. Gross receipts. On Form 990, Part VIII, column A, add
name on the “Name of organization” line. If the organization                  line 6b (both columns (i) and (ii)), line 7b (both columns (i) and
operates under a name different from its legal name, enter the                (ii)), line 8b, line 9b, line 10b, and line 12, and enter the total
alternate name on the “Doing Business As” (DBA) line. If multiple             here. See the exceptions from filing Form 990 based on gross
DBA names won't fit on the line, enter one on the line and enter              receipts and total assets as described in General Instructions,
the others on Schedule O (Form 990 or 990-EZ).                                Sections A and B, earlier.
    If the organization receives its mail in care of a third party            Item H. Group returns. If the organization answers “No” to line
(such as an accountant or an attorney), enter on the street                   H(a), it should not check a box in line H(b). If the organization
address line “C/O” followed by the third party's name and street              answers “Yes” on line H(a) but “No” to line H(b), attach a list (not
address or P.O. box.                                                          on Schedule O (Form 990 or 990-EZ)) showing the name,
    Include the suite, room, or other unit number after the street            address, and EIN of each local or subordinate organization
address. If the Post Office does not deliver mail to the street               included in the group return. A central or subordinate
address and the organization has a P.O. box, enter the box                    organization filing an individual return should not attach such a
number instead of the street address.                                         list. Enter on line H(c) the four-digit group exemption number
    For foreign addresses, enter the information in the following             (GEN) if the organization is filing a group return, or if the
order: city or town, state or province, the name of the country,              organization is a central or subordinate organization in a group
and the postal code. Don't abbreviate the country name.                       exemption and is filing a separate return. Don't confuse the
                                                                              four-digit GEN number with the nine-digit EIN number reported
    If a change in address occurs after the return is filed, use              on Item D of the form's Heading. A central organization filing a
Form 8822-B, Change of Address or Responsible                                 group return must not report its own EIN in Item D, but report the
Party—Business, to notify the IRS of the new address.                         special EIN issued for use with the group return.
Item D. Employer identification number (EIN). Use the EIN                         If attaching a list:
provided to the organization for filing its Form 990 and federal                  Enter the form number (“Form 990”) and tax year,
tax returns. The organization must have only one EIN. If it has                   Enter the group exemption name and EIN,
more than one and has not been advised which to use, notify                       Enter the four-digit group exemption number (GEN), and
the:                                                                              Use the same size paper as the form.

    Department of the Treasury                                                Item I. Tax-exempt status. Check the applicable box. If the
    Internal Revenue Service Center                                           organization is exempt under section 501(c) (other than section
    Ogden, UT 84201-0027                                                      501(c)(3)), check the second box and insert the appropriate
                                                                              subsection number within the parentheses (for example, “4” for a
                                                                              501(c)(4) organization).
   State the numbers the organization has, the name and
address to which each EIN was assigned, and the address of                    Item J. Website. Enter the organization's current address for its
the organization's principal office. The IRS will advise the                  primary website, as of the date of filing this return. If the
organization which number to use.                                             organization does not maintain a website, enter “N/A” (not
                                                                              applicable).
        A subordinate organization that files a separate Form
 TIP 990 instead of being included in a group return must use                 Item K. Form of organization. Check the box describing the
        its own EIN, and not that of the central organization.                organization's legal entity form or status under state law in its
                                                                              state of legal domicile. These include corporations, trusts,
        A section 501(c)(9) voluntary employees' beneficiary                  unincorporated associations, and other entities (for example,
 TIP association must use its own EIN and not the EIN of its                  partnerships and limited liability companies).
        sponsor.
                                                                              Item L. Year of formation. Enter the year in which the
Item E. Telephone number. Enter a telephone number of the                     organization was legally created under state or foreign law. If a
organization that members of the public and government                        corporation, enter the year of incorporation.
personnel can use during normal business hours to obtain                      Item M. State of legal domicile. For a corporation, enter the
information about the organization's finances and activities. If the          state of incorporation (country of incorporation for a foreign
organization does not have a telephone number, enter the                      corporation formed outside the United States). For a trust or
telephone number of an organization official who can provide                  other entity, enter the state whose law governs the
such information.                                                             organization's internal affairs (or the foreign country whose law
Item F. Name and address of principal officer. The address                    governs for a foreign organization other than a corporation).
provided must be a complete mailing address to enable the IRS
to communicate with the organization's current (as of the date
                                                                              Part I. Summary
this return is filed) principal officer, if necessary. If the officer                 Because Part I generally reports information reported
prefers to be contacted at the organization's address listed in                TIP elsewhere on the form, complete Part I after the other
Item C, enter “same as C above.” For purposes of this item,                            parts of the form are completed. See General
“principal officer” means an officer of the organization who,                 Instructions, Section C. Sequencing List to Complete the Form
regardless of title, has ultimate responsibility for implementing             and Schedules, earlier.
the decisions of the organization's governing body, or for
supervising the management, administration, or operation of the                 Complete lines 3–5 and 7–22 by using applicable references
organization.                                                                 made in Part I to other items.
       If a change in responsible party occurs after the return is            Line 1. Describe the organization's mission or its most
 TIP filed, use Form 8822-B, Change of Address or                             significant activities for the year, whichever the organization
       Responsible Party—Business, to notify the IRS of the                   wishes to highlight, on the summary page.
new responsible party.                                                        Line 2. Check this box if the organization answered “Yes,” on
                                                                              Part IV, line 31 or 32, and complete Schedule N (Form 990 or
                                                                              990-EZ), Part I or Part II.

Instructions for Form 990                                               -9-
